Name: Commission Implementing Regulation (EU) 2018/1624 of 23 October 2018 laying down implementing technical standards with regard to procedures and standard forms and templates for the provision of information for the purposes of resolution plans for credit institutions and investment firms pursuant to Directive 2014/59/EU of the European Parliament and of the Council, and repealing Commission Implementing Regulation (EU) 2016/1066 (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: economic conditions;  information technology and data processing;  business organisation;  financial institutions and credit;  information and information processing;  technology and technical regulations
 Date Published: nan

 7.11.2018 EN Official Journal of the European Union L 277/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1624 of 23 October 2018 laying down implementing technical standards with regard to procedures and standard forms and templates for the provision of information for the purposes of resolution plans for credit institutions and investment firms pursuant to Directive 2014/59/EU of the European Parliament and of the Council, and repealing Commission Implementing Regulation (EU) 2016/1066 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/59/EU of the European Parliament and of the Council establishing a framework for the recovery and resolution of credit institutions and investment firms and amending Council Directive 82/891/EEC, and Directives 2001/24/EC, 2002/47/EC, 2004/25/EC, 2005/56/EC, 2007/36/EC, 2011/35/EU, 2012/30/EU and 2013/36/EU, and Regulations (EU) No 1093/2010 and (EU) No 648/2012, of the European Parliament and of the Council (1), and in particular Article 11(3) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2016/1066 (2) specifies the procedure and introduces a minimum set of templates for the provision of information to resolution authorities by credit institutions or investment firms (institutions) for the purpose of drawing up and implementing resolution plans for institutions. Since the adoption of Implementing Regulation (EU) 2016/1066, resolution authorities have gained experience in the area of resolution planning. In light of that experience, it is necessary to update the minimum set of templates for the collection of information for resolution planning purposes. (2) Implementing Regulation (EU) 2016/1066 also aims to design the procedure and the minimum set of templates for the provision of information to resolution authorities by institutions in a way that enables the resolution authorities to collect that information in a consistent manner across the Union and to facilitate the exchange of information among the relevant authorities. However, experience has shown that a harmonised approach to the collection of that information has only been partially achieved. It is therefore necessary to ensure that resolution authorities collect a minimum core of information relating to an institution or group across the Union on a regular basis. This does not prevent the resolution authority from collecting any additional information they deem necessary to draw up and implement resolution plans or to determine, as set out in Article 4 of Directive 2014/59/EU, simplified information obligations. (3) In order to ensure that resolution plans are based on a minimum set of data of consistently high quality and precision, the data items set out in the reporting templates introduced by Implementing Regulation (EU) 2016/1066 should be transformed into a single data point model, as is the practice in supervisory reporting. The single data point model should consist of a structural representation of the data items, and identify all relevant business concepts for the purpose of uniform reporting for resolution planning and should contain all of the relevant specifications necessary for further developing uniform IT reporting solutions. (4) In order to safeguard the quality, consistency and accuracy of data items reported by institutions, the data items should be subject to common validation rules. (5) Due to their very nature, validation rules and data point definitions are updated regularly in order to ensure they comply, at all times, with applicable regulatory, analytical and information technology requirements. However, the time presently required to adopt and publish the detailed single data point model and validation rules means that it is not possible to carry out modifications in a sufficiently rapid and timely manner that would ensure permanent provision of uniform information regarding resolution plans in the Union. Therefore, stringent qualitative criteria should be established for the detailed single data point model and the detailed common validation rules which will be published electronically by the European Banking Authority (EBA) on its website. (6) In accordance with Article 11(2) of Directive 2014/59/EU, competent and resolution authorities should cooperate in order to minimise duplicated information requirements. For that purpose, Implementing Regulation (EU) 2016/1066 introduces a cooperation procedure between competent and resolution authorities, which should be maintained so that competent and resolution authorities jointly verify whether some or all of the requested information is already available to the competent authority. Where the information is available to the competent authority, it is appropriate that it transmits it to the resolution authority directly. (7) Given the extent of the necessary amendments to Implementing Regulation (EU) 2016/1066, it is preferable, for reasons of legal certainty and clarity, to adopt a new Implementing Regulation and, therefore, to repeal Implementing Regulation (EU) 2016/1066. (8) This Regulation is based on the implementing technical standards submitted by the EBA to the Commission. (9) The EBA has conducted open public consultations on the implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (3), HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down implementing technical standards specifying procedures and a minimum set of standard templates for the submission to resolution authorities of information necessary to draw up and implement individual resolution plans, in accordance with Article 11 of Directive 2014/59/EU, and group resolution plans in accordance with Article 13 of that Directive. Article 2 Definitions For the purposes of this Regulation, the following definitions apply: (1) resolution entity means either of the following: (a) an entity established in the Union, which is identified by the resolution authority in accordance with Article 12 of Directive 2014/59/EU as an entity in respect of which the resolution plan provides for resolution action; or (b) an institution that is not part of a group subject to consolidated supervision pursuant to Articles 111 and 112 of Directive 2013/36/EU of the European Parliament and of the Council (4), in respect of which the resolution plan drawn pursuant to Article 10 of Directive 2014/59/EU provides for resolution action; (2) resolution group means either of the following: (a) a resolution entity and its subsidiaries that are not: (i) resolution entities themselves; or (ii) subsidiaries of other resolution entities; or (iii) entities established in a third country that are not included in the resolution group in accordance with the resolution plan and their subsidiaries; (b) credit institutions permanently affiliated to a central body, the central body and any institution under the control of the central body when one of those entities is a resolution entity; (3) group institution means a group entity which is a credit institution or an investment firm; (4) relevant legal entity means a group entity that either: (a) provides critical functions; or (b) represents or provides more than 5 % of any of the following: (i) the total risk exposure amount of the group, referred to in Article 92(3) of Regulation (EU) No 575/2013 of the European Parliament and of the Council (5); (ii) the leverage ratio total exposure measure of the group, referred to in Article 429(4) of Regulation (EU) No 575/2013; (iii) the operating income of the group on a consolidated basis. Article 3 Provision of core information for the purpose of individual and group resolution plans 1. Institutions and, in the case of groups, Union parent undertakings, shall submit to resolution authorities either directly or through the competent authority, the information specified in the templates set out in Annex I in accordance with the level of consolidation of information, frequency and format set out respectively in Articles 4, 5 and 6, and following the instructions set out in Annex II. 2. Where a resolution authority or, in the case of groups, a group-level resolution authority, applies simplified obligations in accordance with Article 4 of Directive 2014/59/EU, it shall inform the institutions or Union parent undertakings concerned which information is not required to be included in the submission of information referred to in paragraph 1 of this Article. It shall identify that information by reference to the templates set out in Annex I. Article 4 Level of consolidation of information 1. Institutions that are not part of a group shall submit the information referred to in Article 3(1), with the exception of the information referred to in templates Z 07.02 and Z 04.00 of Annex I, on an individual basis. 2. In the case of groups, Union parent undertakings shall submit the information referred to in Article 3(1) in accordance with the following specifications: (a) the information specified in template Z 01.00 of Annex I in relation to the following: (i) group entities included in its consolidated financial statements which exceed 0,5 % of total assets or total liabilities of the group; (ii) group institutions which exceed 0,5 % of the total risk exposure amount or 0,5 % of the total Common Equity Tier 1 of the group on the basis of the consolidated situation of the Union parent undertaking; (iii) group entities which provide critical functions; (b) the information specified in templates Z 02.00 and Z 03.00 of Annex I: (i) at the level of the Union parent undertaking or, where different, at the level of each resolution entity on an individual basis; (ii) at the level of each group institution that is a relevant legal entity and does not fall within the scope of point (i), on an individual basis, except in those cases when the resolution authority has fully waived the application of the individual minimum requirement for own funds and eligible liabilities pursuant to Article 45(11) or (12) of Directive 2014/59/EU to that institution; (iii) at the level of the Union parent undertaking on a consolidated basis or, where different, at the level of each resolution entity on the basis of the consolidated situation of the resolution group; (c) the information specified in template Z 04.00 of Annex I in relation to the financial interconnections between all relevant legal entities; (d) the information specified in templates Z 05.01 and Z 05.02 of Annex I: (i) at the level of the Union parent undertaking or, where different, at the level of each resolution entity on an individual basis; (ii) at the level of the Union parent undertaking on a consolidated basis or, where different, at the level of each resolution entity on the basis of the consolidated situation of the resolution group; (e) the information specified in template Z 06.00 of Annex I at the level of the Union parent undertaking on a consolidated basis, in relation to all credit institutions which are relevant legal entities; (f) the information specified in template Z 07.01 of Annex I, separately for each Member State in which the group operates; (g) the information specified in templates Z 07.02 and Z 07.03 and Z 07.04 of Annex I in relation to the critical functions and core business lines provided by any group entity; (h) the information specified in template Z 08.00 of Annex I, in relation to all critical services provided to any group entity included in template Z 01.00 of Annex I; (i) the information specified in template Z 09.00 of Annex I in relation to all financial market infrastructures, the disruption of which would present a serious impediment or prevent the performance of any critical function identified in template Z 07 02; (j) the information specified in templates Z 10.01 and Z 10.02 of Annex I in relation to all critical information systems within the group. Article 5 Frequency, reference dates and remittance dates 1. Institutions shall submit the information referred to in Article 3(1) at the latest by 30 April each year in respect of the last day of the previous calendar year or of the relevant financial year. If 30 April is not a business day, the information shall be provided on the following business day. 2. Resolution authorities shall provide the necessary contact details to which the information has to be provided within the resolution authority or, where applicable, the competent authority. 3. Institutions may submit unaudited figures. Where audited figures deviate from submitted unaudited figures, the revised, audited figures shall be submitted without undue delay. Unaudited figures are figures that have not received an external auditor's opinion whereas audited figures are figures audited by an external auditor expressing an audit opinion. 4. Corrections to the submitted reports shall be submitted without undue delay. Article 6 Format for the submission of information 1. Institutions or, in the case of groups Union parent undertakings, shall submit the information referred to in Article 3(1) in the data exchange formats and representations specified by resolution authorities, and shall respect the data point definitions included in the single data point model referred to in Annex III and the validation rules referred to in Annex IV, as well as the following specifications: (a) information not required or not applicable shall not be included in a data submission; (b) numeric values shall be submitted as facts according to the following: (i) data points with the data type Monetary amount shall be reported using a minimum precision equivalent to thousands of units; (ii) data points with the data type Percentage shall be expressed as per unit with a minimum precision equivalent to four decimals; (iii) data points with the data type Integer shall be reported using no decimals and a precision equivalent to units. 2. The data submitted by institutions or, in the case of groups by Union parent undertakings, shall be associated with the following information: (a) reference date for the submission; (b) reporting currency; (c) applicable accounting standards; (d) identifier of the reporting entity; (e) level of consolidation of information in accordance with Article 4. Article 7 Provision of additional information for the purpose of individual or group resolution plans 1. Where a resolution authority or a group-level resolution authority, considers information not covered by any template set out in Annex I to be necessary for the purposes of drawing up and implementing resolution plans, or where the format in which additional information is provided by the competent authority pursuant to Article 8(2) is not suitable for the purposes of drawing up or implementing resolution plans, the resolution authority shall request such information from the institution or the Union parent undertaking. 2. For the purposes of the request pursuant to paragraph 1, the resolution authority shall: (a) identify the additional information to be provided; (b) specify, taking into account the volume and complexity of the required information, the appropriate timeframe within which the institution or, in the case of groups the Union parent undertaking, shall provide the information to the resolution authority; (c) specify the format to be used by institutions or, in the case of groups, by Union parent undertakings in order to provide the information to the resolution authority; (d) specify whether the information has to be completed on an individual or group level basis and whether its scope is local, Union-wide or global; (e) provide the necessary contact details for the purposes of providing the additional information. Article 8 Cooperation between competent and resolution authorities 1. Competent and resolution authorities shall jointly verify whether part or all of the information to be provided to the resolution authority pursuant to Article 3(1) and Article 7is already available to the competent authority. 2. Where part or all of the information is already available to the competent authority, that authority shall provide such information to the resolution authority in a timely manner. 3. In the case referred to in paragraph 2, resolution authorities shall ensure that institutions or, in the cases of groups Union parent undertakings, are informed of the information which is required to be included in the submission of information pursuant to Article 3(1). They shall identify that information by reference to the templates set out in Annex I. Article 9 Transition period 1. By way of derogation from Article 5(1), for a financial year ending on a date between 1 January and 31 December 2018, the remittance date shall be 31 May 2019 at the latest. 2. By way of derogation from Article 5(1), for a financial year ending on a date between 1 January and 31 December 2019, the remittance date shall be 30 April 2020 at the latest. Article 10 Repeal Implementing Regulation (EU) 2016/1066 is repealed. Article 11 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 173, 12.6.2014, p. 190. (2) Commission Implementing Regulation (EU) 2016/1066 of 17 June 2016 laying down implementing technical standards with regard to procedures, standard forms and templates for the provision of information for the purpose of resolution plans for credit institutions and investment firms pursuant to Directive 2014/59/EU of the European Parliament and of the Council (OJ L 181, 6.7.2016, p. 1). (3) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). (4) Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338). (5) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1). ANNEX I RESOLUTION TEMPLATES Template number Template code Name of the template or group of templates Short name ENTITY INFORMATION, GROUP STRUCTURE AND DEPENDENCIES 1 Z 01.00 Organisational structure ORG INFORMATION ON ON- AND OFF-BALANCE SHEET ITEMS 2 Z 02.00 Liability Structure LIAB 3 Z 03.00 Own funds requirements OWN 4 Z 04.00 Intragroup financial interconnections IFC 5,1 Z 05.01 Major counterparties (Liabilities) MCP 1 5,2 Z 05.02 Major counterparties (off-balance sheet) MCP 2 6 Z 06.00 Deposit insurance DIS CORE BUSINESS LINES, CRITICAL FUNCTIONS AND RELATED INFORMATION SYSTEMS AND FINANCIAL MARKET INFRASTRUCTURES Critical functions and core business lines 7,1 Z 07.01 Criticality assessment of economic functions FUNC 1 7,2 Z 07.02 Mapping of critical functions to legal entities FUNC 2 7,3 Z 07.03 Mapping of core business lines to legal entities FUNC 3 7,4 Z 07.04 Mapping of critical functions to core business lines FUNC 4 8 Z 08.00 Critical services SERV FMI services - providers and users 9 Z 09.00 FMI Services - Providers and Users - Mapping to Critical Functions (FMI) FMI 1 Information systems 10,1 Z 10.01 Critical Information systems (General information) CIS 1 10,2 Z 10.02 Mapping of information systems CIS 2 Z 01.00 - Organisational structure (ORG) Entity Direct Parent Name Code LEI code Entity type Country Included in prudential consolidation Art 7 CRR Waiver Art 10 CRR waiver Total assets Total Risk Exposure Amount Leverage ratio exposure Accounting standard Contribution to total consolidated assets Contribution to total consolidated risk exposure amount Contribution to consolidated Leverage Ratio Exposure Relevant legal entity Name Code LEI code Share Capital Voting rights in the entity 0010 0020 0030 0040 0050 0060 0070 0080 0090 0100 0110 0120 0130 0140 0150 0160 0170 0180 0190 0200 0210 Z 02.00 - Liability Structure (LIAB) Counterparty TOTAL Households Non-financial corporations (SMEs) Non-financial corporations (non-SMEs) Credit institutions Other financial corporations General governments & Central banks Non identified, listed on a trading venue Non identified, not listed on a trading venue of which: intragroup of which: liabilities governed by the law of a third-country, excluding intragroup Row Item 0010 0020 0030 0040 0050 0060 0070 0080 0090 0100 0110 0100 LIABILITIES EXCLUDED FROM BAIL-IN 0110 Covered deposits 0120 Secured liabilities - collateralized part 0130 Client liabilities, if protected in insolvency 0140 Fiduciary liabilities, if protected in insolvency 0150 Institution liabilities < 7 days 0160 System (operator) liabilities < 7 days 0170 Employee liabilities 0180 Liabilities critical to operational daily functioning 0190 Tax and social security authorities liabilities, if preferred 0200 DGS liabilities 0300 LIABILITIES NOT EXCLUDED FROM BAIL-IN 0310 Deposits, not covered but preferential 0311 of which: residual maturity <= 1 month 0312 of which: residual maturity > 1 month < 1 year 0313 of which: residual maturity >= 1 year and < 2 years 0314 of which: residual maturity >= 2 years 0320 Deposits, not covered and not preferential 0321 of which: residual maturity <= 1 month 0322 of which: residual maturity > 1 month < 1 year 0323 of which: residual maturity >= 1 year and < 2 years 0324 of which: residual maturity >= 2 years 0330 Balance sheet liabilities arising from derivatives 0331 Sum of net liability positions taking into account contractual netting sets, after mark-to-market adjustments, prior to collateral offset 0332 Sum of net liability positions taking into account contractual netting sets, after mark-to-market adjustments, post collateral offset 0333 Sum of net liability positions taking into account contractual netting sets, after mark-to-market adjustments, post collateral offset, incorporating estimated close-out amounts 0334 Sum of net liability positions taking into account prudential netting rules 0340 Uncollateralized secured liabilities 0341 of which: residual maturity <= 1 month 0342 of which: residual maturity > 1 month < 1 year 0343 of which: residual maturity >= 1 year and < 2 years 0344 of which: residual maturity >= 2 years 0350 Structured notes 0351 of which: residual maturity <= 1 month 0352 of which: residual maturity > 1 month < 1 year 0353 of which: residual maturity >= 1 year and < 2 years 0354 of which: residual maturity >= 2 years 0360 Senior unsecured liabilities 0361 of which: residual maturity <= 1 month 0362 of which: residual maturity > 1 month < 1 year 0363 of which: residual maturity >= 1 year and < 2 years 0364 of which: residual maturity >= 2 years 0365 Senior non-preferred liabilities 0366 of which: residual maturity <= 1 month 0367 of which: residual maturity > 1 month < 1 year 0368 of which: residual maturity >= 1 year and < 2 years 0369 of which: residual maturity >= 2 years 0370 Subordinated liabilities (not recognised as own funds) 0371 of which: residual maturity <= 1 month 0372 of which: residual maturity > 1 month < 1 year 0373 of which: residual maturity >= 1 year and < 2 years 0374 of which: residual maturity >= 2 years 0380 Other MREL eligible liabilities 0381 of which: residual maturity >= 1 year and < 2 years 0382 of which: residual maturity >= 2 years 0390 Non-financial liabilities 0400 Residual liabilities 0500 OWN FUNDS 0510 Common Equity Tier 1 Capital 0511 of which: capital instruments/share capital 0512 of which: instruments ranking pari passu with ordinary shares 0520 Additional Tier 1 capital 0521 of which: (part of) subordinated liabilities recognised as own funds 0530 Tier 2 Capital 0531 of which: (part of) subordinated liabilities recognised as own funds 0600 TOTAL LIABILITIES & OWN FUNDS INCLUDING DERIVATIVE LIABILITIES Z 03.00 - Own funds requirements (OWN) Amount or Percentage 0010 TOTAL RISK EXPOSURE AMOUNT 0100 Contribution to total consolidated risk exposure amount 0110 INITIAL CAPITAL AND LEVERAGE RATIO REQUIREMENT Initial capital 0210 Leverage Ratio Requirement 0220 TOTAL SREP CAPITAL REQUIREMENT (TSCR) RATIO 0300 TSCR: to be made up of CET1 capital 0310 TSCR: to be made up of Tier 1 capital 0320 COMBINED BUFFER REQUIREMENTS 0400 Capital Conservation Buffer 0410 Conservation buffer due to macro-prudential or systemic risk identified at the level of a Member State 0420 Institution-Specific Countercyclical Capital Buffer 0430 Systemic Risk Buffer 0440 Global Systemically Important Institution Buffer 0450 Other Systemically Important Institution Buffer 0460 Overall capital requirement (OCR) ratio 0500 OCR: to be made up of CET1 capital 0510 OCR: to be made up of Tier 1 capital 0520 OCR and Pillar 2 Guidance (P2G) 0600 OCR and P2G: to be made up of CET1 capital 0610 OCR and P2G: to be made up of Tier 1 capital 0620 Z 04.00 - Intragroup financial interconnections (IFC) Issuer or guaranteed entity Creditor, holder or guarantee provider Financial interconnection Entity name Code Entity name Code Type Outstanding amount of which issued under 3rd ctry law of which MREL eligible 0010 0020 0030 0040 0050 0060 0070 0080 Z 05.01 - Major Liability Counterparties (MCP 1) Counterparty Type Outstanding amount Entity name Code Group or individual Country Sector 0010 0020 0030 0040 0050 0060 0070 Z 05.02 - Major off-balance sheet counterparties (MCP 2) Counterparty Type Amount Entity name Code Group or individual Country Sector 0010 0020 0030 0040 0050 0060 0070 Z 06.00 - Deposit insurance (DIS) Legal Entity DGS Membership Institutional Protection Scheme Additional protection under contractual scheme Entity name Code DGS Amount of covered deposits 0010 0020 0030 0040 0050 0060 Z 07.01 - Criticality assessment of economic functions (FUNC 1) Country: Row Economic functions Quantitative Data Criticality Assessment ID Economic function Description of economic function Market share Monetary amount Numeric indicator Impact on market Substitutability Critical Function 0010 0020 0030 0040 0050 0060 0070 1 Deposits 0010 1,1 Households 0020 1,2 Non-financial corporations - SMEs 0030 1,3 Non-financial corporations - non-SMEs 0040 1,4 General Governments 0050 1,5 Other sectors/counterparties (1) 0060 1,6 Other sectors/counterparties (2) 0070 1,7 Other sectors/counterparties (2) 2 Lending 0080 2,1 Households - lending for house purchase 0090 2,2 Households - other lending 0100 2,3 Non-financial corporations - SMEs 0110 2,4 Non-financial corporations - non-SMEs 0120 2,5 General Governments 0130 2,6 Other sectors/counterparties (1) 0140 2,7 Other sectors/counterparties (2) 0150 2,8 Other sectors/counterparties (3) 3 Payments, Cash, Settlement, Clearing, Custody services 0160 3,1 Payment services to MFIs 0170 3,2 Payment services to non-MFIs 0180 3,3 Cash services 0190 3,4 Securities settlement services 0200 3,5 CCP clearing services 0210 3,6 Custody services 0220 3,7 Other services/activities/functions (1) 0230 3,8 Other services/activities/functions (2) 0240 3,9 Other services/activities/functions (3) 4 Capital Markets 0250 4,1 Derivatives held for trading - OTC 0260 4,2 Derivatives held for trading - non-OTC 0270 4,3 Secondary markets/trading (held-for-trading only) 0280 4,4 Primary Markets/underwriting 0290 4,5 Other services/activities/functions (1) 0300 4,6 Other services/activities/functions (2) 0310 4,7 Other services/activities/functions (3) 5 Wholesale Funding 0320 5,1 Borrowing 0330 5,2 Derivatives (assets) 0340 5,3 Lending 0350 5,4 Derivatives (liabilities) 0360 5,5 Other product types (1) 0370 5,6 Other product types (2) 0380 5.7 Other product types (3) Z 07.02 - Mapping of critical functions by legal entity (FUNC 2) Critical functions Legal entity Monetary importance Country ID Entity name Code Monetary amount 0010 0020 0030 0040 0050 Z 07.03 - Mapping of Core Business Lines to legal entities (FUNC 3) Core business line Legal entity Core business line Business Line ID Description Entity name Code 0010 0020 0030 0040 0050 Z 07.04 - Mapping of critical functions to core business lines (FUNC 4) Critical functions Core business line Country Function ID Core business line Business Line ID 0010 0020 0030 0040 Z 08.00 - Critical services (SERV) Identifier Service type Service recipient Service provider Critical function Estimated time for substitutability Estimated time for access to contracts Governing law Resolution-proof contract Entity Name Code Entity Name Code Part of the group Country ID 0005 0010 0020 0030 0040 0050 0060 0070 0080 0090 0100 0110 0120 Z 09.00 - FMI Services - Providers and Users - Mapping to Critical Functions (FMI) User Critical function Provider Governing law Entity Name Code Country ID Financial Market Infrastructure (FMI) Participation mode Intermediary Service Description System Type Name FMI Code Name Code 0010 0020 0030 0040 0050 0060 0070 0080 0090 0100 0110 0120 Z 10.01 - Critical Information systems (General information) (CIS 1) Critical information system Group Entity Responsible for the System System Identification Code Name Type Description Entity Name Code 0010 0020 0030 0040 0050 0060 Z 10.02 - Mapping of information systems (CIS 2) System Identification Code Group Entity user of the System Critical service Critical function Entity Name Code Identifier Country ID 0010 0020 0030 0040 0050 0060 ANNEX II Instructions I. General instructions 24 I.1 Structure 24 I.2 References 25 I.3 Accounting standards 25 I.4 Scope of consolidation 25 I.5 Numbering and other conventions 26 II. Template-related instructions 26 II.1 Z 01.00  Organisational structure (ORG) 26 II.2 Z 02.00  Liability Structure (LIAB) 29 II.3 Z 03.00  Own funds requirements (OWN) 36 II.4 Z 04.00  Intragroup financial interconnections (IFC) 39 II.5 Z 05.01 and Z 05.02  Major Counterparties (MCP) 41 II.6 Z 06.00  Deposit insurance (DIS) 44 II.7 Critical functions and core business lines 47 II.8 Z 08.00  Critical services (SERV) 55 II.9 Z 09.00  FMI Services  Providers and Users  Mapping to Critical Functions 59 II.10 Critical information systems 61 I. General instructions I.1 Structure 1. The framework consists of 15 templates, organised in 3 blocks: (1) General information, which provides an overview of the organisational structure of a group and its entities, the distribution of assets and risk exposure amounts. This block consists of template Z 01.00  Organisational structure (ORG) (2) Information on on-balance sheet items and off-balance sheet items which provides financial information on liabilities, own funds, financial connections between group entities, liabilities towards major counterparties and off-balance sheet items received from major counterparties, and deposit insurance. This block consists of 6 templates: (a) Z 02.00  Liability Structure (LIAB); (b) Z 03.00  Own funds requirements (OWN); (c) Z 04.00  Intragroup financial interconnections (IFC); (d) Two templates on major counterparties, Z 05.01  Major Liability Counterparties (Z-MCP 1) and Z 05.02  Major off-balance sheet counterparties (Z-MCP 2). (e) Z 06.00  Deposit insurance (Z-DIS). (3) Critical functions which provides an overview of critical functions and maps them to legal entities, core business lines, critical services, financial market infrastructures and information systems. This block consists of 7 templates:  4 templates on the identification of critical functions and their mapping to core business lines and group entities, Z 07.01  Criticality assessment of economic functions (Z-FUNC 1), Z 07.02  Mapping of critical functions by legal entity (Z-FUNC 2), Z 07.03  Mapping of Core Business Lines by legal entity (Z-FUNC 3) and Z 07.04  Mapping of critical functions to core business lines (Z-FUNC 4);  Z 08.00  Critical services (Z-SERV);  Z 09.00  FMI Services  Providers and Users  Mapping to Critical Functions (FMI);  2 templates on critical information systems, Z 10.01  Critical Information systems (General information) (Z-CIS 1) and Z 10.02  Mapping of information systems (Z-CIS 2). I.2 References 2. For the purposes of this Annex, the following abbreviations shall apply: a) BCBS means the Basel Committee on Banking Supervision of the Bank for International Settlements; b) CPMI means the Committee on Payments and Market Infrastructures of the Bank for International Settlements; c) FINREP means financial information templates included in Annexes III and IV of, and complementary instructions included in Annex V of, Commission Implementing Regulation (EU) No 680/2014 (1); d) COREP (OF) means Annexes I (templates) and II (instructions) of Implementing Regulation (EU) No 680/2014; e) COREP (LR) means Annexes X (templates) and XI (instructions) of Implementing Regulation (EU) No 680/2014; f) FSB means Financial Stability Board; g) IAS means International Accounting Standards as defined in Article 2 of Regulation (EC) No 1606/2002 of the European Parliament and of the Council (2); h) IFRS means International Financial Reporting Standards as defined as defined in Article 2 of Regulation (EC) No 1606/2002 (2); i) LEI code means a Legal Entity Identifier code aimed at achieving a unique and worldwide identification of parties to financial transactions, as proposed by the Financial Stability Board (FSB) and endorsed by the G20. Until the global LEI system is fully operational, pre-LEI codes are being assigned to counterparties by a Local Operational Unit that has been endorsed by the Regulatory Oversight Committee (ROC, detailed information may be found at the following website: www.leiroc.org). Where a Legal Entity Identifier (LEI code) exists for a given counterparty, it shall be used to identify that counterparty; j) NGAAP or National Generally Accepted Accounting Principles means national accounting frameworks developed under Directive 86/635/EEC (3). I.3 Accounting standards 3. Unless otherwise specified in these instructions, institutions shall report all amounts based on the accounting framework they use for the reporting of financial information in accordance with Articles 9 to 11 of Implementing Regulation (EU) No 680/2014. Institutions that are not required to report financial information in accordance with Implementing Regulation (EU) No 680/2014 shall apply the rules of their respective accounting framework. 4. For institutions that report under IFRS, references have been inserted to the relevant IFRS. I.4 Scope of consolidation 5. This framework refers, depending on the template, to:  consolidation on the basis of accounting consolidation (entities included in the consolidated financial statements according to the applicable accounting framework);  prudential consolidation (entities within the scope of consolidation according to Chapter 2 of Title II of Part One of Regulation (EU) No 575/2013 of the European Parliament and of the Council (4)) at the level of the Union parent undertaking;  consolidation at the level of the resolution entity for the resolution group. 6. For each template, institutions shall follow the consolidation basis or bases applicable pursuant to Article 4 of this Regulation. I.5 Numbering and other conventions 7. These instructions follow the labelling convention laid out below, when referring to the columns, rows and cells of the templates. These numerical codes are extensively used in the validation rules. 8. The following general notation is used in these instructions to refer to columns, rows and cells of a template: {Template;Row;Column}. 9. In the case of validations inside a template, in which only data points of that template are used, notations do not refer to a template: {Row;Column}. 10. In the case of templates with only one column, only rows are referred to: {Template;Row}. 11. An asterisk sign is used to express that the validation is done for the rows or columns specified before. 12. Where an information item is not applicable to the entities for which the report is submitted, the corresponding field shall be left blank. 13. Where these instructions refer to a primary key, this shall mean a column or combination of columns designated to uniquely identify all the rows of the template. A primary key shall contain a unique value for each row of the template. It may not contain null value. II. Template-related instructions II.1 Z 01.00  Organisational structure (ORG) II.1.1 General remarks 14. This template provides an overview over the group's legal and ownership structure. A single template shall be submitted in relation to all group entities meeting the minimum threshold set out in Article 4(2)(a) of this Regulation. Only legal entities shall be identified in this template. II.1.2 Instructions concerning specific positions Columns Instructions 0010-0160 Entity 0010 Name Name of the entity. Official name as it appears in corporate acts, including the indication of the legal form. 0020 Code Code of the entity. For institutions the code shall be the 20-digit, alphanumeric LEI code. For other entities the code shall be the 20-digit, alphanumeric LEI code, or if not available a code under a uniform codification applicable in the Union, or if not available a national code. The code shall be unique and used consistently across the templates. The code shall always have a value. 0030 LEI code 20-digit, alphanumeric LEI code of the entity, where available. 0040 Entity Type The entity type, by sequential order of priority, shall be one of the following: a) Credit institution This category shall cover credit institutions as defined in point (1) of Article 4(1) of Regulation (EU) No 575/2013, not including the entities referred to in Article 2(5) of Directive 2013/36/EU (5); b) Investment firm subject to the initial capital requirement laid down in Article 28(2) of Directive 2013/36/EU This category shall cover investment firms as defined in point (2) of Article 4(1) of Regulation (EU) No 575/2013 that are subject to the initial capital requirement laid down in Article 28(2) of Directive 2013/36/EU. c) Investment firm not subject to the initial capital requirement laid down in Article 28(2) of Directive 2013/36/EU d) Financial institution This category shall cover financial institutions as defined in point (26) of Article 4(1) of the Regulation (EU) No 575/2013, other than those classified as holding company as described in point (e) below. e) Holding company This category shall cover any of the following:  Financial holding company as defined in point (20) of Article 4(1) of Regulation (EU) No 575/2013;  Mixed financial holding company as defined in point (21) of Article 4(1) of Regulation (EU) No 575/2013;  Mixed activity holding company as defined in point (22) of Article 4(1) of Regulation (EU) No 575/2013;  Parent financial holding companies as defined in point (30) of Article 4(1) of Regulation (EU) No 575/2013;  Union parent financial holding company as defined in point (31) of Article 4(1) of Regulation (EU) No 575/2013;  Parent mixed financial holding company in a Member State as defined in point (32) of Article 4(1)of Regulation (EU) No 575/2013;  Union parent mixed financial holding companies as defined in point (33) of Article 4(1) of Regulation (EU) No 575/2013. f) Insurance undertaking This category shall cover insurance undertakings as defined in Article 13 of Directive 2009/138/EC of the European Parliament and of the Council (6). g) Other entity type, where the entity is not captured by any of the above mentioned categories. 0050 Country The ISO 3166-1-alpha-2 code of the country of incorporation of the entity, which may be a Member State or a third country. 0060 Included in the Prudential Perimeter Report the following abbreviations: Y  Yes; N  No. 0070 Article 7 CRR Waiver Report the following abbreviations: Y  if the competent authority has waived the application of Article 6(1) of Regulation (EU) No 575/2013 according to Article 7 of Regulation (EU) No 575/2013; N  otherwise. 0080 Article 10 CRR Waiver Report the following abbreviations: Y  if the competent authority has applied a waiver pursuant to Article 10 of Regulation (EU) No 575/2013. N  otherwise. 0090 Total assets Total assets as defined for FINREP {F 01.01;380,010} 0100 Total Risk Exposure amount Total risk exposure amount as defined for COREP (OF): {C 02.00;010;010} This item shall not be reported for entities that are not institutions and entities benefitting from a waiver in accordance with Article 7 or Article 10 of Regulation (EU) No 575/2013. 0110 Leverage ratio exposure Total leverage ratio exposure as defined for COREP (LR): {C 47.00;290;010} This item shall not be reported for entities that are not institutions and entities benefitting from a waiver in accordance with Article 7 or Article 10 of Regulation (EU) No 575/2013. 0120 Accounting standard Accounting standards applied by the entity. Report the following abbreviations:  IFRS  nGAAP 0130 Contribution to total consolidated assets The amount that the Entity contributes to the total consolidated assets of the group the report refers to. 0140 Contribution to total consolidated risk exposure amount The amount that the Entity contributes to the total consolidated risk exposure amount of the group the report refers to. 0150 Contribution to consolidated leverage ratio exposure The amount that the Entity contributes to the total consolidated leverage ratio exposure of the group the report refers to. 0160 Relevant legal entity Whether the entity constitutes a relevant legal entity pursuant to the definition in Article 2 of this Regulation. 0170-0210 Direct parent Direct parent of the Entity. Only a direct parent that has more than 5 % of voting rights in the Entity shall be reported. If an entity has more than one direct parent, only the direct parent with the highest capital share  or voting share, if relevant  shall be reported. 0140 Name Name of the direct parent of the entity. 0150 Code The code of the direct parent. For institutions the code shall be the 20-digit, alphanumeric LEI code. For other entities the code shall be the 20-digit, alphanumeric LEI code, or if not available a code under a uniform codification applicable in the Union, or if not available a national code. The code shall be unique and used consistently across the templates. The code shall always have a value. 0160 LEI code 20-digit, alphanumeric LEI code of the entity, where available. 0170 Share capital Amount of share capital held by the Direct parent in the Entity, excluding reserves. 0180 Voting rights in the Entity Percentage of voting rights held by the direct parent in the Entity. This information is only required if one share is not equal to one vote (hence voting rights are not equal to share capital). II.2 Z 02.00  Liability Structure (LIAB) II.2.1 General remarks 15. This template requires granular information on the liability structure of the entity or group. Liabilities are broken down by liabilities excluded from bail-in and liabilities not excluded from bail-in. Further breakdowns by liability classes, counterparty classes and maturity are provided. 16. Where a maturity breakdown is set out in this template, the residual maturity shall be the time until the contractual maturity or, when there is an explicit or implicit, contractual or statutory, right for the holder of an instrument to early reimbursement, until the first date where such a right arises. Interim payments of principal shall be split into the corresponding maturity buckets. Where applicable, the maturity shall be considered separately for both the principal amount and accrued interest. 17. By default, amounts reported in this template shall be outstanding amounts. The outstanding amount of a claim or instrument is the sum of the principal amount of, and accrued interest on, the claim or instrument. The outstanding amount due is equal to the value of the claim which the creditor could file under insolvency proceedings. 18. By way of derogation from the previous paragraph, balance sheet liabilities arising from derivatives (reported in row 0330) shall be reported in the form of carrying amounts. The carrying amount shall be the carrying amount as defined for FINREP purposes, either under IFRS or nGAAP, as applicable. Otherwise, figures under nGAAP reporting schemes shall be used. II.2.2 Instructions concerning specific positions Columns Instructions 0010 Households FINREP, Annex V. Part 1, paragraph 42, point (f) Individuals or groups of individuals as consumers, and producers of goods and non-financial services exclusively for their own final consumption, and as producers of market goods and non-financial and financial services provided that their activities are not those of quasi-corporations. Non-profit institutions which serve households and which are principally engaged in the production of non-market goods and services intended for particular groups of households shall be included. 0020 Non-financial corporations (SMEs) Annex, Title I, Article 2.1 of Commission Recommendation of 6 May 2003 (7); FINREP, Annex V Part 1, paragraph 5(i). Enterprises which employ fewer than 250 persons and which have an annual turnover not exceeding EUR 50 million, and/or an annual balance sheet total not exceeding EUR 43 million. 0030 Non-financial corporations (non-SMEs) FINREP, Annex V. Part 1, paragraph 42, point (e) Corporations and quasi-corporations not engaged in financial intermediation but principally in the production of market goods and non-financial services according to Regulation (EU) No 1071/2013 of the European Central Bank (8). Excludes SMEs reported in column 0020. 0040 Credit institutions FINREP, Annex V. Part 1, paragraph 42, point (c) Credit institutions within the meaning of Article 4(1) point (1) of Regulation (EU) No 575/2013 and multilateral development banks. 0050 Other financial corporations FINREP, Annex V. Part 1, paragraph 42, point (d) All financial corporations and quasi-corporations other than credit institutions such as investment firms, investment funds, insurance companies, pension funds, collective investment undertakings, and clearing houses as well as remaining financial intermediaries, financial auxiliaries and captive financial institutions and money lenders. 0060 General governments & Central banks FINREP, Annex V. Part 1, paragraph 42, points (a) and (b) Central banks and central governments, state or regional governments, and local governments, including administrative bodies and non-commercial undertakings, but excluding public companies and private companies held by these administrations that have a commercial activity (which shall be reported under credit institutions, other financial corporations or non-financial corporations depending on their activity); social security funds; and international organisations, such as the European Union, the International Monetary Fund and the Bank for International Settlements. 0070 Non-identified, listed on a trading venue Where the identity of the holder of a security is not known due to the instruments being listed on a trading venue, as defined under Directive 2014/65/EU of the European Parliament and of the Council of 15 May 2014 on markets in financial instruments, the amounts shall be attributed to this column. 0080 Non-identified, not listed on a trading venue Where the identity of the holder of a security is not known, without the instruments being listed on a trading venue, the amounts shall be attributed to this column and no further counterparty breakdown is required. Entities shall dedicate their best efforts to identify counterparties and limit the use of this column to a minimum. 0090 Total 0100 Of which: intragroup Liabilities towards entities included in the consolidated financial statements of the ultimate parent entity (as opposed to the regulatory scope of consolidation). 0110 Of which: liabilities governed by the law of a third country, excluding intragroup These shall include the gross amounts of liabilities governed by the law of a third-country and/or issued by group entities established in third-countries. Intragroup liabilities shall be excluded. Where the resolution authority has confirmed that it is satisfied, pursuant to Article 45(5) of Directive 2014/59/EU of the European Parliament and of the Council (9), that any decision of a resolution authority to write down or convert a liability would be effective under the law of that third country, that liability shall not be reported under this heading. Rows Instructions 0100 Liabilities excluded from bail-in Article 44(2) of the Directive 2014/59/EU states that Resolution authorities shall not exercise the write down or conversion powers in relation to the following liabilities whether they are governed by the law of a Member State or of a third country. 0110 Covered deposits The amount of covered deposits as defined in point (5) of Article 2(1) of Directive 2014/49/EU of the European Parliament and of the Council (10), with the exclusion of temporary high balances as defined in Article 6(2) of that Directive. 0120 Secured liabilities  collateralized part Article 44(2) point b of Directive 2014/59/EU Secured liabilities including repurchase agreements (repos), covered bonds and liabilities in the form of financial instruments which form an integral part of the cover pool and which according to national law are secured in a way similar to covered bonds. Neither the requirement to ensure that all secured assets relating to a covered bond cover pool remain unaffected, segregated and with enough funding, nor the exclusion of Article 44(2) point b of Directive 2014/59/EU shall prevent resolution authorities, where appropriate, from exercising those powers in relation to any part of a secured liability or a liability for which collateral has been pledged that exceeds the value of the assets, pledge, lien or collateral against which it is secured. Such an uncovered amount of these secured liabilities shall not be reported in this row, but reported in row 0340, subject to additional breakdown. Central Bank liabilities which are covered by a collateral pool (for example main refinancing operations, long term refinancing operation, target longer-term refinancing operations, etc.) shall be regarded as secured liabilities. A specific type of liabilities are collateral positions (e.g. cash collateral) received and recorded on the balance sheet. Where such collateral positions are legally bound with an asset position, these shall be treated as secured liabilities for the purpose of this report. 0130 Client liabilities, if protected in insolvency Article 44(2) point c of Directive 2014/59/EU Any liability that arises by virtue of the holding by the institution or entity referred to in point (b), (c) or (d) of Article 1(1) of the Directive 2014/59/EU of client assets or client money including client assets or client money held on behalf of UCITS as defined in Article 1(2) of Directive 2009/65/EC of the European Parliament and of the Council (11), or of AIFs as defined in point (a) of Article 4(1) of Directive 2011/61/EU of the European Parliament and of the Council (12), provided that such a client is protected under the applicable insolvency law. 0140 Fiduciary liabilities, if protected in insolvency Article 44(2) point d of Directive 2014/59/EU Any liability that arises by virtue of a fiduciary relationship between the institution or entity referred to in point (b), (c) or (d) of Article 1(1) of Directive 2014/59/EU (as fiduciary) and another person (as beneficiary) provided that such a beneficiary is protected under the applicable insolvency or civil law. 0150 Credit institution liabilities < 7 days Article 44(2) point e of Directive 2014/59/EU Liabilities to credit institutions, excluding entities that are part of the same accounting group, with an original maturity of less than seven days. 0160 System (operator) liabilities < 7 days Article 44(2) point f of Directive 2014/59/EU Liabilities with a remaining maturity of less than seven days, owed to systems or operators of systems designated according to Directive 98/26/EC of the European Parliament and of the Council (13) or their participants and arising from the participation in such a system. 0170 Employee liabilities Article 44(2) point g (i) of Directive 2014/59/EU Liabilities to an employee, in relation to accrued salary, pension benefits or other fixed remuneration, except for the variable component of remuneration that is not regulated by a collective bargaining agreement. This shall however not apply to the variable component of the remuneration of material risk takers as identified in Article 92(2) of Directive 2013/36/EU. 0180 Liabilities critical to operational daily functioning Article 44(2) point g (ii) of Directive 2014/59/EU Liabilities to a commercial or trade creditor arising from the provision to the institution or entity referred to in point (b), (c) or (d) of Article 1(1) of Directive 2014/59/EU of goods or services that are critical to the daily functioning of its operations, including IT services, utilities and the rental, servicing and upkeep of premises. 0190 Tax and social security authorities liabilities, if preferred Article 44(2) point g (iii) of Directive 2014/59/EU Liabilities to tax and social security authorities provided that those liabilities are preferred under the applicable law. 0200 DGS liabilities Article 44(2) point g (iv) of Directive 2014/59/EU Liabilities to deposit guarantee schemes arising from contributions due in accordance with Directive 2014/49/EU. 0300 Liabilities not excluded from bail-in This is the sum of rows 0310, 0320, 0334, 0340, 0350, 0360, 0365, 0370, 0380, 0390 and 0400. 0310 Deposits, not covered but preferential Article 108 of Directive 2014/59/EU Deposits as defined in Article 2(1) point 3 of Directive 2014/49/EU that do not qualify for exclusion from bail-in (Article 44(2) point (a) of Directive 2014/59/EU), yet for which a preferential treatment is foreseen in line with article 108 of Directive 2014/59/EU. 0320 Deposits, not covered and not preferential Deposits as defined in Article 2(1) point 3 of Directive 2014/49/EU that do not qualify for exclusion from bail-in or preferential treatment in application of Articles 44(2) point a or 108 of Directive 2014/59/EU. 0330 Balance sheet liabilities arising from derivatives Accounting value of liabilities arising from derivatives, for the total amount corresponding to FINREP: {F 01.02;020;010) + {F 01.02;150;010}. 0331 Sum of net liability positions taking into account contractual netting sets, after mark-to-market adjustments, prior to collateral offset By default the sum of all net market values of derivative liabilities per contractual netting set. Only where the net market value of a netting set is a liability, the netting set shall be reported. To this end, derivatives which are not subject to netting arrangements shall be treated as a single contract, i.e. as if it were a netting set with only one derivative. 0332 Sum of net liability positions taking into account contractual netting sets, after mark-to-market adjustments, post collateral offset The valuation in row 0331 is subject to an adjustment for collateral posted to secure this exposure, which results in the sum of these net market values after offsetting collateral at its market value. 0333 Sum of net liability positions taking into account contractual netting sets, after mark-to-market adjustments, post collateral offset, incorporating estimated close-out amounts In line with Commission Delegated Regulation (EC) No 2016/1401 (14) on the valuation of liabilities arising from derivatives, an additional close-out amount covering the amount of losses or costs incurred by derivative counterparties, or gains realised by them, in replacing or obtaining the economic equivalent on material terms of the contracts and the option rights of the parties in respect of the terminated contracts. The estimations required to determine a close-out amount in line with the abovementioned Regulation can prove quite difficult on an individual basis. Therefore, proxy values, which may be based on available data such as the prudential requirements for market risk, can be used instead. If it proves impossible to calculate the close-out amount for the derivative liabilities, the amount reported shall be equal to the amount reported in row 0332. 0334 Sum of net liability positions taking into account prudential netting rules The net liability positions for derivatives taking into account the prudential netting rules of Article 429 of Regulation (EU) No 575/2013 (related to the calculation of the leverage ratio total exposure measure) shall be reported. 0340 Uncollateralised secured liabilities The amount of secured liabilities or liabilities for which collateral has been pledged that exceeds the value of the assets, pledge, lien or collateral against which it is secured. This shall capture the undercollateralized part of any collateralized liability, for example the undercollateralised part of covered bonds or repurchase operations. 0350 Structured notes Structured notes are defined for this purpose as debt obligations that contain an embedded derivative component, with returns linked to an underlying security or index (public or bespoke, such as equities or bonds, fixed income rates or credit, FX, commodities etc.). Structured notes do not include debt instruments that include call or put options only, i.e. the value of the instrument does not depend on any embedded derivative component. 0360 Senior unsecured liabilities This includes all senior, unsecured instruments that are not included in the structured notes category. 0365 Senior non-preferred liabilities Amount of any of the following liabilities:  Unsecured claims resulting from debt instruments that meet the conditions laid down in points (a), (b) and (c) of paragraph 2 and of paragraph 3 of Article 108 of Directive 2014/59/EU;  Unsecured claims resulting from debt instruments referred to in point (b) of the first subparagraph of Article 108(5) of Directive 2014/59/EU; or  Debt instruments with the lowest priority ranking among the ordinary unsecured claims resulting from debt instruments referred to in Article 108(7) of Directive 2014/59/EU, for which a Member State has provided, in accordance with that paragraph, that they have the same ranking as that of claims that meet the conditions of points (a), (b) and (c) of paragraph 2 and of paragraph 3 of Article 108 of Directive 2014/59/EU. 0370 Subordinated liabilities Liabilities which will only be repaid under national insolvency law after all classes of ordinary creditors and senior non-preferred creditors have been repaid in full. This includes both contractually and statutorily subordinated liabilities. In the case of holding companies, unsubordinated debt securities may also be reported in this category (i.e. structural subordination). Only subordinated instruments that are not recognized as own funds shall be included in this category. This row shall also include that part of subordinated liabilities that qualifies in principle as own funds, but is not included in own funds due to phase-out provisions such as Article 64 of Regulation (EU) No 575/2013 (remaining maturity) or Part 10 of the Regulation (EU) No 575/2013 (grandfathering impact). 0380 Other MREL eligible liabilities Any instrument that is eligible to MREL but is not captured in rows 0320 and 0340 to 0370. 0390 Non-financial liabilities This row captures non-financial liabilities that do not relate to debt instruments of which the holders can be bailed in due to practical reasons, such as provisions related to litigations to which the entity is subject. 0400 Residual liabilities Any liability not reported in rows 0100 to 0390. 0500 Own funds Articles 4(1)(118) and 72 of Regulation (EU) No 575/2013 Same definition as COREP (OF): {C 01.00;010;010} 0510 Common Equity Tier 1 Capital Article 50 of Regulation (EU) No 575/2013 Same definition as COREP (OF): {C 01.00;020;010} 0511 Of which: capital instruments/share capital Legal instruments that constitute (part of) CET1 capital in the form of capital instruments/share capital 0512 Of which: instruments ranking pari passu with ordinary shares Legal instruments that constitute (part of) CET1 own funds in the form of instruments other than capital instruments/share capital, but ranking pari passu with this category 0520 Additional Tier 1 capital Article 61 of Regulation (EU) No 575/2013 Same definition as COREP (OF): {C 01.00;530;010} 0521 Of which: (part of) subordinated liabilities recognised as own funds Legal instruments that constitute (part of) Additional Tier 1. 0530 Tier 2 Capital Article 71 of Regulation (EU) No 575/2013 Same definition as COREP (OF): {C 01.00;750;010} 0531 Of which: (part of) subordinated liabilities recognised as own funds This breakdown identifies the legal instruments that constitute (part of) Tier 2 own funds. 0600 Total liabilities and own funds including derivative liabilities Sum of all the liabilities reported in this template and the amount of regulatory own funds. To this end, all the amounts from the above lines shall be added. With respect to derivatives, the value to be used shall be row 0334 Sum of net liability positions taking into account prudential netting rules. II.3 Z 03.00  Own funds requirements (OWN) II.3.1 General remarks 19. This template gathers information on the own funds requirements for an entity or group. 20. All information reported shall reflect the own funds requirements applicable at the reporting reference date. 21. The information on Pillar 2 requirements reported in this template shall be based on the latest available official SREP letter communicated by the competent authority. 22. Where the entity the report refers to is not subject to capital requirements on an individual basis, it shall only report row 0110. II.3.2 Instructions concerning specific positions Rows Instructions 0100 Total Risk Exposure Amount Article 92(3) of the Regulation (EU) No 575/2013 See Z 01.00, column 0100 Total risk exposure amount as defined for COREP (OF): {C 02.00;010;010} 0110 Contribution to total consolidated risk exposure amount See Z 01.00, column 0140 Total leverage ratio exposure as defined for COREP (LR): {C 47.00;290;010} This item shall only be reported for entities that are not subject to capital requirements on an individual basis. 0210-0250 Initial capital and Leverage Ratio requirements 0210 Initial capital Articles 12, 28 to 31 of Directive 2013/36/EU and Article 93 of Regulation (EU) No 575/2013 The amount of initial capital required as a precondition for the authorization to commence the activity of an institution. 0220 Leverage Ratio Requirement Leverage ratio requirement as applicable to the entity or group, expressed as a percentage of the total leverage ratio exposure. If no formal requirement is in place, entities shall leave this cell empty. Total leverage ratio exposure shall be defined as for COREP (LR): {C 47.00;290;010} 0300 Total SREP capital requirement (TSCR) ratio COREP (OF): {C 03.00;130;010} The sum of (i) and (ii) as follows: (i) the total capital ratio (8 %) as specified in Article 92(1)(c) of Regulation (EU) No 575/2013; (ii) the additional own funds requirements (Pillar 2 Requirements  P2R) ratio determined in accordance with the criteria specified in the EBA Guidelines on common procedures and methodologies for the supervisory review and evaluation process and supervisory stress testing (EBA SREP GL). This item shall reflect the total SREP capital requirement (TSCR) ratio as communicated to the institution by the competent authority. The TSCR is defined in Section 1.2 of the EBA SREP GL. If no additional own funds requirements were communicated by the competent authority, then only point (i) shall be reported. 0310 TSCR: to be made up of CET1 capital COREP (OF): {C 03.00;140;010} The sum of (i) and (ii) as follows: (i) the CET1 capital ratio (4,5 %) as per Article 92(1)(a) of Regulation (EU) No 575/2013; (ii) the part of the P2R ratio, referred to in point (ii) of row 300, which is required by the competent authority to be held in the form of CET1 capital. If no additional own funds requirements, to be held in the form of CET1 capital, were communicated by the competent authority, then only point (i) shall be reported. 0320 TSCR: to be made up of Tier 1 capital COREP (OF): {C 03.00;150;010} The sum of (i) and (ii) as follows: (i) the Tier 1 capital ratio (6 %) as per Article 92(1)(b) of Regulation (EU) No 575/2013; (ii) the part of P2R ratio, referred to in point (ii) of row 300, which is required by the competent authority to be held in the form of Tier 1 capital. If no additional own funds requirements, to be held in the form of Tier 1 capital, were communicated by the competent authority, then only point (i) shall be reported. 0400 Combined Buffer Requirements Article 128 point 6 of Directive 2013/36/EU COREP (OF): {C 04.00;740;010} 0410 Capital Conservation Buffer Articles 128 point (1) and 129 of Directive 2013/36/EU COREP (OF): {C 04.00;750;010}). According to Article 129(1) the capital conservation buffer is an additional amount of Common Equity Tier 1 capital. Due to the fact that the capital conservation buffer rate of 2,5 % is stable, an amount shall be reported in this cell. 0420 Conservation buffer due to macro-prudential or systemic risk identified at the level of a Member State Article 458(2) point d (iv) of Regulation (EU) No 575/2013 COREP (OF): {C 04.00;760;010}). In this cell the amount of the conservation buffer due to macro-prudential or systemic risk identified at the level of a Member State, which can be requested according to Article 458 of Regulation (EU) No 575/2013 in addition to the capital conservation buffer shall be reported. The amount reported shall represent the amount of own funds needed to fulfil the respective capital buffer requirements at the reporting date. 0430 Institution-Specific Countercyclical Capital Buffer Articles 128 point (2), 130, 135-140 of Directive 2013/36/EU (see COREP (OF): {C 04.00;770;010}). The amount reported shall represent the amount of own funds needed to fulfil the respective capital buffer requirements at the reporting date. 0440 Systemic Risk Buffer Articles 128 point (5), 133 and 134 of Directive 2013/36/EU (see COREP (OF): {C 04.00;780;010}). The amount reported shall represent the amount of own funds needed to fulfil the respective capital buffer requirements at the reporting date. 0450 Global Systemically Important Institution Buffer Articles 128 point (3) and 131 of Directive 2013/36/EU COREP (OF): {C 04.00;800;010} The amount reported shall represent the amount of own funds needed to fulfil the respective capital buffer requirements at the reporting date. 0460 Other Systemically Important Institution Buffer Articles 128 point (4) and 131 of Directive 2013/36/EU COREP (OF): {C 04.00;810;010} The amount reported shall represent the amount of own funds needed to fulfil the respective capital buffer requirements at the reporting date. 0500 Overall capital requirement (OCR) ratio COREP (OF): {C 03.00;160;010} The sum of (i) and (ii) as follows: (i) the TSCR ratio referred to in row 0300; (ii) to the extent it is legally applicable, the combined buffer requirement ratio referred to in Article 128 point (6) of Directive 2013/36/EU. This item shall reflect the Overall capital requirement (OCR) ratio as defined in Section 1.2 of the EBA SREP Guidelines. If no buffer requirement is applicable, only point (i) shall be reported. 0510 OCR: to be made up of CET1 capital COREP (OF): {C 03.00;170;010} The sum of (i) and (ii) as follows: (i) the TSCR ratio to be made up of CET1 capital referred to in row 0310; (ii) to the extent it is legally applicable, the combined buffer requirement ratio referred to in Article 128 point (6) of Directive 2013/36/EU. If no buffer requirement is applicable, only point (i) shall be reported. 0520 OCR: to be made up of Tier 1 capital COREP (OF): {C 03.00;180;010} The sum of (i) and (ii) as follows: (i) the TSCR ratio to be made up of Tier 1 capital referred to in row 0320; (ii) to the extent it is legally applicable, the combined buffer requirement ratio referred to in Article 128 point (6) of Directive 2013/36/EU. If no buffer requirement is applicable, only point (i) shall be reported. 0600 OCR and Pillar 2 Guidance (P2G) COREP (OF): {C 03.00;190;010} The sum of (i) and (ii) as follows: (i) the OCR ratio referred to in row 0500; (ii) where applicable, the Pillar 2 Guidance (P2G) as defined in the EBA SREP GL. P2G shall be included only if communicated to the institution by the competent authority. If no P2G is communicated by the competent authority, then only point (i) shall be reported. 0610 OCR: to be made up of CET1 capital COREP (OF): {C 03.00;200;010} The sum of (i) and (ii) as follows: (i) the OCR ratio to be made up of CET1 capital referred to in row 0520; (ii) where applicable, the part of P2G, referred to in point (ii) in row 0600, which is required by the competent authority to be held in the form of CET1 capital. P2G shall be included only if communicated to the institution by the competent authority. If no P2G is communicated by the competent authority, then only point (i) shall be reported. 0620 OCR and P2G: to be made up of Tier 1 capital COREP (OF): {C 03.00;210;010} The sum of (i) and (ii) as follows: (i) the OCR ratio to be made up of Tier 1 capital referred to in row 0520; (ii) where applicable, the part of P2G, referred to in point (ii) in row 600, which is required by the competent authority to be held in the form of Tier 1 capital. P2G shall be included only if communicated to the institution by the competent authority. If no P2G is communicated by the competent authority, then only point (i) shall be reported. II.4 Z 04.00  Intragroup financial interconnections (IFC) II.4.1 General remarks 23. This template requires information on intragroup liabilities not excluded from bail-in, capital instruments and guarantees. 24. All financial interconnections between relevant legal entities that are included in the consolidated financial statements shall be reported. Reported amounts shall be aggregated where they pertain to the same counterparties (both issuer or guaranteed entity, and creditor, holder or guarantee provider) and the same type of liabilities, capital instruments or guarantees. 25. The combination of values reported in columns 0020, 0040 and 0050 of this template forms a primary key which has to be unique for each row of the template. II.4.2 Instructions concerning specific positions Columns Instructions 0010-0020 Issuer or guaranteed entity Legal entity that issues the liabilities or capital instrument, or is the guaranteed entity. 0010 Entity name Must be different from the Entity name listed in column 0030. 0020 Code The code of the issuer or guarantee recipient. For institutions the code shall be the 20-digit, alphanumeric LEI code. For other entities the code shall be the 20-digit, alphanumeric LEI code, or if not available a code under a uniform codification applicable in the Union, or if not available a national code. The code shall be unique and used consistently across the templates. The code must be different from the code listed in column 0040. 0030-0040 Creditor, holder or guarantee provider Legal entity that is the creditor to the liability, holds the capital instrument or provides the guarantee. 0030 Entity name Must be different from the entity name listed in column 0010. 0040 Code The code of the Creditor, holder or guarantee provider. For institutions the code shall be the 20-digit, alphanumeric LEI code. For other entities the code shall be the 20-digit, alphanumeric LEI code, or if not available a code under a uniform codification applicable in the Union, or if not available a national code. The code shall be unique and used consistently across the templates. Must be different from the code listed in column 0020. 0050-0070 Financial interconnection This field describes the financial interconnection between the relevant legal entities. 0050 Type To be chosen from the following list: Intragroup Liabilities L.1. Deposits, not covered but preferential Same definition as Z 02.00 (LIAB), row 0310 L.2. Deposits, not covered and not preferential Same definition as Z 02.00 (LIAB), row 0320 L.3. Liabilities arising from derivatives (Close-Out Amounts) Same definition as Z 02.00 (LIAB), row 0330 L.4. Uncollateralised secured liabilities Same definition as Z 02.00 (LIAB), row 0340 L.5. Structured notes Same definition as Z 02.00 (LIAB), row 0350 L.6. Senior unsecured liabilities Same definition as Z 02.00 (LIAB), row 0360 L.7. Senior non-preferred liabilities Same definition as Z 02.00 (LIAB), row 0365 L.8. Subordinated liabilities Same definition as Z 02.00 (LIAB), row 0370 L.9. Other MREL eligible liabilities Same definition as Z 02.00 (LIAB), row 0380 L.10. Non-financial liabilities Same definition as Z 02.00 (LIAB), row 0390 L.11. Residual liabilities Same definition as Z 02.00 (LIAB), row 0400. Any liability not captured by any of the preceding items. L.12. Tier 2 Capital Same definition as Z 02.00 (LIAB), row 0530 L.13. Additional Tier 1 Capital Same definition as Z 02.00 (LIAB), row 0520 L.14. Common Equity Tier 1 Capital Same definition as Z 02.00 (LIAB), row 0510 Intragroup Guarantees G.1. Issuance Guarantees on specific instruments/liabilities that have been issued G.2. Counterparty Guarantees granted to a specific counterparty of the institution G.3. Unlimited General guarantees not limited to a fixed amount G.4. Other Any type of guarantee not covered by the previous types. 0060 Outstanding amount For liabilities (column 0050, types L.1, L.2 and L.4 - L.14), the outstanding amount of the intragroup liabilities; for liabilities arising from derivatives (type L.3), the close-out amounts as defined for the purposes of template Z 02.00 (LIAB), row 0333. For guarantees (column 0050, values G.1 - G.4), the maximum potential amount of future payments under the guarantee 0070 of which issued under 3rd ctry law The share, in monetary amount, of the outstanding amount that is governed by the law of a third country. 0080 of which: MREL eligible The outstanding amount of the MREL eligible liabilities calculated according to Article 45(4)(a) and (c) to (f) of the Directive 2014/59/EU. For this purpose, liabilities shall not be excluded from the calculation on the sole ground that they are issued to or held by a group entity. II.5 Z 05.01 and Z 05.02  Major Counterparties (MCP) II.5.1 General remarks 26. These templates collect information on liabilities towards major counterparties (Z 05.01) and off-balance sheet items received from major counterparties (Z 05.02).Reported amounts shall be aggregated where they belong to the same counterparty and the same type of liabilities or off-balance sheet items. 27. Liabilities and off-balance sheet items for which the counterparty cannot be identified shall not be reported in these templates. Liabilities and off balance sheet items for which the counterparty is an entity included in the consolidated financial statements shall not be reported. II.5.2 Z 05.01  Major liabilities counterparties  Instructions concerning specific positions 28. The combination of values reported in columns 0020 and 0060 of this template forms a primary key which has to be unique for each row of the template. Columns Instructions 0010-0050 Counterparty Information on the major counterparty in relation to which the liability arises Major counterparties shall be identified by summing up the outstanding amounts of all liabilities of the entity or group for which the template is reported, to each counterparty or group of connected clients, excluding liabilities to entities included in the consolidated financial statements. The counterparties and groups of connected counterparties are then ranked by aggregate outstanding amount in order to identify the top 10 major counterparties, on which information shall be provided in this template. The definition of group of connected counterparties shall follow the definition of group of connected clients laid down in Article 4(1) point 39 of Regulation (EU) No 575/2013. For the purpose of this template, a counterparty may not be an entity included in the consolidated financial statements. 0010 Entity name Name of the major counterparty or, where applicable, name of a group of connected clients. The name of a group of connected clients shall be the name of the parent company or, when the group of connected clients does not have a parent, the group's commercial name. 0020 Code The code of the major counterparty or group of connected clients. For institutions the code shall be the 20-digit, alphanumeric LEI code. For other entities the code shall be the 20-digit, alphanumeric LEI code, or if not available a code under a uniform codification applicable in the Union, or if not available a national code. The code shall be unique and used consistently across the templates. 0030 Group or individual The institution shall report 1 for individual major counterparties and 2 for groups of connected clients. 0040 Country The ISO 3166-1-alpha-2 code of the country of incorporation of the counterparty. This includes pseudo-ISO codes for international organisations, available in the last edition of the Eurostat's Balance of Payments Vademecum. The country is determined by reference to counterparty's registered office. For groups of connected clients, the country of incorporation of the parent company. 0050 Sector One sector shall be allocated to every counterparty on the basis of FINREP economic sector classes (FINREP, Annex V, Part 1, chapter 6):  Central Banks  General Governments  Credit institutions:  Other financial corporations  Non-financial corporations  Households For groups of connected clients, no sector shall be reported. 0060 Type The liability type shall be one of the liability types listed in template Z 02.00  Liability Structure (LIAB), namely: L.0 Liabilities excluded from bail-in; L.1 Deposits, not covered but preferential; L.2. Deposits, not covered and not preferential; L.3 Liabilities arising from derivatives L.4 Uncollateralized secured liabilities L.5 Structured notes L.6 Senior unsecured liabilities L.7 non-preferred senior liabilities L.8 Subordinated liabilities (not recognised as own funds) L.9 Other MREL eligible liabilities L.10 Non-financial liabilities L.11 Residual liabilities If the liabilities towards a major counterparty consist of more than one of the types mentioned above, each liability type shall be reported in a separate row. 0070 Amount The amount shall be equivalent to the definition of an outstanding amount as prescribed for in template Z 02.00  Liability Structure. In case of liabilities arising from derivatives (type L.3), the close-out amounts as defined for the purposes of row 0333 template Z 02.00 shall be reported. II.5.3 Z 05.02  Major off-balance sheet counterparties: Instructions concerning specific positions 29. The combination of values reported in columns 0020 and 0060 of this template forms a primary key which has to be unique for each row of the template. Columns Instructions 0010-0050 Counterparties Information on the major off-balance sheet counterparties. Major off-balance sheet counterparties shall be identified by summing up the total nominal amount of commitments and financial guarantees received (as defined for the purposes of FINREP, template F 09) by the entity or group entities for which the template is reported from counterparties or group of connected clients. Major off-balance sheet counterparties shall exclude entities included in the consolidated financial statements of the group. The counterparties and groups of connected clients are then ranked by aggregate amount in order to identify the top 10 major off-balance sheet counterparties, on which information shall be provided in this template. For the purpose of this template, only counterparties that are not included in the consolidated financial statements shall be reported. 0010 Entity name See instructions on column 0010 of Z 05.01 0020 Code See instructions on column 0020 of Z 05.01 0030 Group or individual See instructions on column 0030 of Z 05.01 0040 Country See instructions on column 0040 of Z 05.01 0050 Sector See instructions on column 0050 of Z 05.01 0060 Type The type of off-balance sheet exposure shall be one of the following as defined in FINREP, template F 09.02: OBS.1 Loan commitments received OBS.2 Financial guarantees received OBS.3 Other commitments received If the off-balance sheet items received from a major counterparty consist of more than one of the types mentioned above, each type of off-balance sheet item shall be reported in a separate row. 0070 Amount II.6 Z 06.00  Deposit insurance (DIS) II.6.1 General remarks 30. This template provides an overview of deposits insurance within a group and the Deposit Guarantee Schemes of which credit institutions which are relevant legal entities are a member. 31. Every credit institution belonging to the group shall be reported in a separate row. II.6.2 Instructions concerning specific positions Columns Instructions 0010-0020 Entity 0010 Entity Name The name of the entity as reported in Z 01.00  Organisational structure (ORG). 0020 Code Code of the entity, as reported in Z 01.00  Organisational structure (ORG). This is a row identifier and has to be unique for each row in the template. 0030 DGS Article 4(3) of the Directive 2014/49/EU The name of the officially recognised DGS of which the entity is a member in application of the Directive 2014/49/EU. This shall be the DGS in the Member State of incorporation of the entity, at the exclusion of other DGSs which, in other Member States, might provide additional protection (top up) to customers of the Entity at a branch in that Member State. Where an institution is member of an IPS which is also official recognised as a DGS pursuant to Article 4(2) of the Directive 2014/49/EU, the name of the DGS shall be identical as the name of the IPS in row 050. The DGS shall be chosen, for each country of incorporation of the entity, among the following: For Austria  Einlagensicherung der Banken und Bankiers GmbH  Sparkassen-Haftungs AG  Ã sterreichische Raiffeisen-Einlagensicherung eGen  Volksbank Einlagensicherung eG  Hypo Haftungs-Gesellschaft m.b.H. Belgium  Garantiefonds voor financiÃ «le diensten/Fonds de garantie pour les services financiers Bulgaria  Ã ¤Ã ¾Ã ½Ã ´Ã Ã  Ã ·Ã ° Ã ³Ã °ÃÃ °Ã ½Ã Ã ¸ÃÃ °Ã ½Ã µ Ã ½Ã ° Ã ²Ã »Ã ¾Ã ³Ã ¾Ã ²Ã µÃ Ã µ Ã ² Ã ±Ã °Ã ½Ã ºÃ ¸Ã Ã µ Croatia  DrÃ ¾avna agencija za osiguranje Ã ¡tednih uloga i sanaciju banaka Cyprus  Ã £Ã Ã Ã Ã ·Ã ¼Ã ± Ã Ã ³Ã ³Ã Ã ·Ã Ã ·Ã  Ã Ã Ã ½ Ã Ã ±Ã Ã ±Ã ¸Ã ­Ã Ã µÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ¾Ã Ã ³Ã ¯Ã ±Ã ½Ã Ã ·Ã  Ã Ã ¹Ã Ã Ã Ã Ã ¹Ã ºÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã »Ã »Ã Ã ½ ÃÃ ´Ã Ã Ã ¼Ã ¬Ã Ã Ã ½ Czech  GaranÃ nÃ ­ systÃ ©m finanÃ nÃ ­ho trhu Denmark  Garantiformuen Estonia  Tagastisfond Finland  Talletussuojarahasto France  Fonds de Garantie des DÃ ©pÃ ´ts et de RÃ ©solution Germany  EntschÃ ¤digungseinrichtung deutscher Banken GmbH  EntschÃ ¤digungseinrichtung des Bundesverbandes Ã ffentlicher Banken Deutschlands GmbH  Sicherungseinrichtung des Deutschen Sparkassen- und Giroverbandes (DSGV-Haftungsverbund)  BVR Institutssicherung GmbH Gibraltar  Gibraltar Deposit Guarantee Scheme Greece  Ã ¤Ã ±Ã ¼Ã µÃ ¯Ã ¿ Ã Ã ³Ã ³Ã Ã ·Ã Ã ·Ã  Ã Ã ±Ã Ã ±Ã ¸Ã ­Ã Ã µÃ Ã ½ Ã ºÃ ±Ã ¹ Ã ÃÃ µÃ ½Ã ´Ã Ã Ã µÃ Ã ½ Hungary  OrszÃ ¡gos BetÃ ©tbiztosÃ ­tÃ ¡si Alap Iceland  TryggingarsjÃ ³Ã °ur innstÃ ¦Ã °ueigenda og fjÃ ¡rfesta Ireland  Irish Deposit Protection Scheme Italy  Fondo Interbancario di Tutela dei Depositi  Fondo di Garanzia dei Depositanti del Credito Cooperativo Latvia  Latvijas NoguldÃ «jumu garantiju fonds Liechtenstein  Einlagensicherungs- und AnlegerentschÃ ¤digungs-Stiftung SV Lithuania  IndÃ liÃ ³ ir investicijÃ ³ draudimas Luxembourg  Fond de garantie des DÃ ©pÃ ´ts Luxembourg Malta  Depositor Compensation Scheme Netherlands  De Nederlandsche Bank, Depositogarantiestelsel Norway  Bankenes sikringsfond Poland  Bankowy Fundusz Gwarancyjny Portugal  Fundo de Garantia de DepÃ ³sitos  Fundo de Garantia do CrÃ ©dito AgrÃ ­cola MÃ ºtuo Romania  Fondul de Garantare a Depozitelor in Sistemul Bancar Slovakia  Fond ochrany vkladov Slovenia  Banka Slovenije Spain  Fondo de GarantÃ ­a de DepÃ ³sitos de Entidades de CrÃ ©dito Sweden  RiksgÃ ¤lden UK  Financial Services Compensation Scheme If the officially recognised DGS of which the entity is member is not listed above, other shall be reported. 0040 Amount of covered deposits Articles 2(1)(5) and 6(2) of Directive 2014/49/EU The amount of covered deposits as defined in point (5) of Article 2(1), in conjunction with Article 6, of the Directive 2014/49/EU, as covered by the DGS in row 00030, with the exclusion of temporary high balances as defined in Article 6(2) of Directive 2014/49/EU. 0050 Institutional Protection Scheme Article 113(7) of Regulation (EU) No 575/2013 Name of the Institutional Protection Scheme, as referred to in Article 113(7) Regulation (EU) No 575/2013, of which the entity is a member. Do not report anything if the entity is not a member of an IPS. If the entity is member of an IPS which is also officially recognised as a DGS pursuant to Article 4(2) of Directive 2014/49/EU, the name of the IPS shall be identical to the name of the DGS in row 030. 0060 Additional protection under contractual scheme Article 1(3)(a) of Directive 2014/49/EU Amount of deposits covered by a contractual scheme at the Entity. II.7 Critical functions and core business lines II.7.1 General remarks 32. The four templates of this section provide key data and qualitative assessments of the impact, substitutability and criticality of economic functions the group is providing, supplemented by a mapping of those critical functions to core business lines and legal entities. 33. More specifically, the templates are dedicated to the following topics: 34. Template Z 07.01  Criticality assessment of economic functions (FUNC 1) identifies, based on quantitative and qualitative indicators, the non-critical and critical functions performed by the group for each Member State in which the group is active; 35. Template Z 07.02  Mapping of critical functions by legal entity (FUNC 2) maps the critical functions identified to legal entities and assesses whether each legal entity is considered material to the performance of the critical function or not; 36. Z 07.03  Mapping of Core Business Lines by legal entity (FUNC 3) provides a full list of core business lines and maps them to legal entities; 37. Template Z 07.04  Mapping of critical functions to core business lines (FUNC 4) maps the identified critical functions to business lines. 38. Pursuant to Article 2(1) point 35 of the Directive 2014/59/EU, critical functions means activities, services or operations the discontinuance of which is likely in one or more Member States, to lead to the disruption of services that are essential to the real economy or to disrupt financial stability due to the size, market share, external and internal interconnectedness, complexity or cross-border activities of an institution or group, with particular regard to the substitutability of those activities, services or operations. 39. Pursuant to Article 6(1) of Commission Regulation (EU) 2016/778 (15), a function shall be considered critical, when it meets both of the following: 1. the function is provided by an institution to third parties not affiliated to the institution or group; and 2. a sudden disruption would likely have a material negative impact on the third parties, give rise to contagion or undermine the general confidence of market participants due to the systemic relevance of the function for the third parties and the systemic relevance of the institution or group in providing the function. 40. Pursuant to Article 2(1), point (36) of the Directive 2014/59/EU, core business lines means business lines and associated services which represent material sources of revenue, profit or franchise value for an institution or for a group of which an institution forms part. 41. For the purposes of this template, economic functions shall refer to the functions listed in the table below. 42. For each category of economic functions, an economic function other may be chosen if the function is not captured by the other predefined functions. 43. Counterparties referred to in rows 0010 to 0070 and rows 0080 to 0150 are defined identically to counterparty sectors as provided in FINREP, Annex V, Part 1, chapter 6. SMEs refers to SMEs as defined in FINREP, Annex V, Part 1, paragraph 5, point (i). ID Economic function Deposits Deposit taking shall refer to the acceptance of deposits from non-financial intermediaries. It does not include borrowing from other financial intermediaries, which is dealt with separately in wholesale funding. Deposits include: i) current accounts/overnight deposits, ii) deposits with agreed maturity, and iii) deposits redeemable at notice, and exclude repurchase agreements. References: FSB Guidance on Identification of Critical Functions and Critical Shared Services (2013) p. 14; Annex II Part 2 items 9.1, 9.2 and 9.3 of Regulation (EU) No 1071/2013. 1.1 Households 1.2 Non-financial corporations (SMEs) 1.3 Non-financial corporations (non-SMEs) 1.4 General governments 1.5, 1.6, 1.7 Other sectors/counterparties (1), (2) and (3) Lending Lending shall refer to the provision of funds to non-financial counterparties, such as corporate or retail clients. Lending to financial counterparties is a distinct activity and is assessed in wholesale funding. Loans includes debt instruments held by the institutions but exclude debt instruments that are securities, irrespective of their accounting classification (e.g. held-to-maturity or available for sale). References: FSB Guidance on Identification of Critical Functions and Critical Shared Services (2013) p. 17; Annex II Part 2 item 2 of Regulation (EU) No 1071/2013. 2.1 Households  Lending for house purchase Lending for house purchase means loans extended to households for the purpose of investing in houses for own use and rental, including building and refurbishments. 2.2 Households  other lending 2.3 Non-financial corporations  SMEs 2.4 Non-financial corporations  non-SMEs 2.5 General Governments 2.6, 2.7, 2.8 Other sectors/counterparties (1), (2) and (3) Payments, Cash, Settlement, Clearing, Custody services Reference: FSB Guidance on Identification of Critical Functions and Critical Shared Services (2013) p. 20. The economic functions included under this caption shall consist of the provision of payments, cash, settlement, clearing and custody services by a credit institution, as an intermediary between own clients or as an intermediary between a client and one or several relevant Financial Market Infrastructures (FMIs), or the provision of (indirect) access to FMIs to other banks. In line with FSB Guidance on Identification of Critical Functions and Critical Shared Services, the payments, clearing and settlement function is limited to services provided by banks to their clients. This category does not cover services provided by (pure) FMI providers. For the purpose of this template, FMIs include payment systems, securities settlement systems, central securities depositories and central counterparties (and do not include trade repositories). Payment service', payment transaction and payment system have the same meaning as defined in Article 4(3), (5) and (7), respectively, of DIRECTIVE 2015/2366 on payment services in the internal market (16). 3.1 Payment services to MFIs This row shall include payment services offered to Monetary Financial Institutions (MFIs), with or without use of external payment systems. This shall also include (payments related to) correspondent banking services. MFIs shall consist of all institutional units included in the sub-sectors: i) central bank; ii) deposit-taking corporations except the central bank; and iii) money market funds. 3.2 Payment services to non-MFIs Payment services offered to clients, with or without use of external payment systems. This shall only include natural or legal person who do not belong to the MFIs sector. Payment services providers are also excluded from the non-MFIs sector. 3.3 Cash services Provision of cash services to clients (both individuals and corporates, only non-MFIs). These services refer to withdrawals at ATMs and at branches counters and do not include other cash services (like cash-in-transit services for mass retailers). Cash withdrawal with cheques and at branches counters using bank forms (where cards may be used as identification means) are included. 3.4 Securities settlement services Services offered to clients for confirmation, clearing and settlement of securities transactions, with or without use of securities settlement systems. Settlement means the completion of a securities transaction where it is concluded with the aim of discharging the obligations of the parties to that transaction through the transfer of cash and/or securities. 3.5 CCP clearing services Securities and derivatives clearing services provided to clients. This also includes the provision of indirect access to a Central Counterparty (CCP). 3.6 Custody services Safekeeping and administration of financial instruments for clients and services related to custodianship such as cash and collateral management. 3.7, 3.8, 3.9 Other services/activities/functions (1), (2) and (3) Capital Markets Capital markets activities shall refer to the issuance and trading of securities, related advisory services, and related services such as prime brokerage and market making. 4.1 Derivatives held for trading (OTC) Article 2(5) and (7) of REGULATION (EU) No 648/2012 (17). A derivative or derivative contract means a financial instrument as set out in points (4) to (10) of Section C of Annex I to DIRECTIVE 2014/65/EU (18) as implemented by Article 38 and 39 of REGULATION (EC) No 1287/2006. An OTC derivative or OTC derivative contract means a derivative contract the execution of which does not take place on a regulated market within the meaning of Article 4(1)(21) of DIRECTIVE 2014/65/EU or on a third-country market considered to be equivalent to a regulated market in accordance with Article 2a of REGULATION (EU) No 648/2012. The amount to be reported shall only include derivatives traded in the OTC market. 4.2 Derivatives held for trading (non-OTC) All derivatives held for trading, excluding OTC derivatives held for trading. 4.3 Secondary markets/Trading: The secondary market is where investors buy and sell securities. This function applies to the total trading portfolio (i.e. equity, corporate credit, sovereign credit). The amount to be reported shall include value of securities measured as the total amount of securities in the held-for-trading. Securities shall be reported at fair value at the reporting date. The amount shall not include loans, derivatives and non-tradable assets (e.g. receivables). 4.4 Primary markets/underwriting Primary markets shall mean where new securities are issued on an exchange by companies, governments, and other groups in order to obtain financing through debt-based or equity-based securities (like common and preferred stock, corporate bonds, notes, bills, government bonds). Primary markets are facilitated by underwriting groups. 4.5, 4.6, 4.7 Other services/activities/functions (1), (2) and (3) Wholesale Funding Lending and borrowing activities in wholesale markets to and from financial counterparties (credit institutions and other financial corporations). 5.1 Borrowing Borrowing in wholesale markets from financial counterparties (including by way of repurchase agreements, interbank borrowing, commercial paper, certificate of deposits, money market funds, lines of credit, asset-backed commercial paper and fiduciary deposits). 5.2 Derivatives (assets) All derivatives with financial counterparties held on the asset side of the balance sheet. In contrast to Capital markets, in Wholesale Funding, derivatives include all derivatives contracts with financial counterparties (not limited to HFT). 5.3 Lending Lending in wholesale markets to financial counterparties (including by way of reverse repurchase loans, commercial paper, certificate of deposits, money market funds, lines of credit, asset backed commercial paper, fiduciary deposits). 5.4 Derivatives (liabilities) All derivatives with financial counterparties held on the liability side of the balance sheet. 5.5, 5.6, 5.7 Other product types (1), (2) and (3) Any function of the economic function Wholesale funding which is not included in the above. II.7.2 Z 07.01  Criticality assessment of economic functions (FUNC 1): Instructions concerning specific positions 44. This template shall be reported once for each Member State (identified as country) in which the group is active. 45. It covers all economic functions performed in that Member State by any group entity, whether that function represents a critical function or not. Rows Instructions 0010-0380 Economic functions Economic functions as defined above Columns Instructions 0010 Description of economic function Where the Economic function is of the type Other (functions 1.5  1.7, 2.6 -2.8, 3.7  3.9, 4.5  4.7, 5.5  5.7), a description of that function shall be provided. 0020 Market share Estimate of the market share of the institution or group for the economic function in the respective country. As a percentage of the total market in terms the monetary amount. 0030 Monetary Amount The content of this column depends on the Economic function provided: 1. Deposits Carrying amount (including accrued interest) of deposits accepted References: FINREP, Annexes III and IV, template F 08.01 and Annex V, Part 2, paragraph 97. 2. Lending Gross carrying amount of unimpaired and impaired loans and advances (including accrued interest). Lending stock is taken as a proxy for expected future lending. References: FINREP, Annexes III and IV, template F 04.04.01 and Annex V Part 1, paragraph 34, point (b) 3. Payments, Cash, Settlement, Clearing, Custody services As a general rule, the average of daily transactions over the year shall be reported. If not available, an average over a shorter period (e.g. a few months) may be reported. Specifically with regard to the different functions, the following measures shall be considered:  Payment services (3.1 to 3.2): Value of transactions sent. (References: Article 4(5) of Directive 2015/2366/EC; ECB/2013/43)  Cash services (3.3): Value of ATM transactions, as defined in ECB/2013/43 Table 5a, as well as over-the-counter cash withdrawals, as defined in ECB/2014/15 Table 4.  Securities settlement services (3.4): Value of securities transfers processed on behalf of clients. This includes transactions settled with a securities settlement system or settled internally by the reporting institutions, and free-of-payment transactions.  CCP clearing services (3.5): the positions (exposure) that the CCPs of which the institution is a member take on with the institution on behalf of its clients. Please report the average daily value of open positions related to client activity at CCPs. If not available, you may report averages over a shorter period (e.g. a few months).  Custody services (3.6): The amount of assets under custody, using fair value. Other measurement bases including nominal value may be used if fair value is not available. In those cases where the institution provides services to entities such as collective investment undertakings, pension funds, the assets concerned may be shown at the value at which these entities report the assets in their own balance sheet. Reported amounts shall include accrued interest, if appropriate. (Reference: FINREP, Annex III and IV, template F 22.02, column 010) 4. Capital Markets Notional amount  Only report for derivatives (4.1-4.2): gross nominal amount of all deals concluded and not yet settled at the reference date. References: FINREP Annex V, Part 2, paragraph 133for the definition; for the data FINREP Annex III; IV and V:  Derivatives total (4.1-4.2): Template F 10.00 column 030 row 290.  Derivatives OTC (4.1): Template F 10.00 column 030 rows 300 + 310 + 320.  Secondary market activities (4.3). Carrying amount assets  the carrying amount to be reported on the asset side of the balance sheet, including accrued interest [FINREP: Annex V Part 1, paragraph 27] for equity instruments and debt securities [FINREP: Annex V Part 1, paragraph 31], classified as Held for Trading [FINREP: Annex V Part 1, paragraph 15, point (a) and paragraph 16, point (a)].  Reference: FINREP: Annex III Template F 04.01 column 010 rows 010 + 060 + 120.  Primary markets (4.4): Fee income  Fees and commissions received for involvement in the origination or issuance of securities not originated or issued by the institution.  Reference: FINREP: Annex III, IV Template F 22.01 column 010 rows 030 + 180. 5. Wholesale funding Use gross carrying amount as defined in FINREP. References: FINREP: Annex V Part 1, paragraph 34, FINREP: Annex III, IV, Templates:  Borrowing (5.1): Template F 20.06 column 010 rows 100 + 110, all countries.  Derivatives (assets) (5.2): Template F20.04 column 010 row 010, all countries.  Lending (5.3): Template F 20.04, column 010 rows 170 + 180, all countries.  Derivatives (liabilities) (5.4): Template F 20.06, column 010, row 010, all countries. 0040 Numeric indicator The content of this column depends on the Economic function provided. 1. Deposits Total number of clients which deposited the values reported in monetary amount. If one client uses more than one deposit product/account, the client shall be counted only once. 2. Lending Total number of clients. If a client is using multiple loan products/accounts, the client shall be counted only once. 3. Payments, Cash, Settlement, Clearing, Custody services As a general rule, the averages of daily transactions over the year shall be reported. If not available, averages over a shorter period (e.g. a few months) may be provided. Specifically with regard to the different functions, the following measures shall be used:  Payment services (3.1-3.2): Number of transactions made.  References: Article 4(5) of EU Directive 2015/2366/EC; ECB/2013/43.  Cash services (3.3): Number of ATM transactions, as defined in ECB/2013/43 Table 5a, as well as ovethe-counter cash withdrawals, as defined in ECB/2014/15 Table 4.  Securities settlement services (3.4): Number of securities transfer transactions processed on behalf of clients. This includes transactions settled with a securities settlement system or settled internally by the reporting institution or group, and free-of-payment transactions. 4. Capital Markets Number of counterparties OR transactions. For derivatives (4.1-4.2) and secondary market instruments (4.3), total number of counterparties. For primary markets (4.4), total number of underwritten transactions. 5. Wholesale funding Total number of counterparties. If one counterparty has more than one account and/or more than one transaction, the counterparty shall be counted only once. 0050 Impact on market Estimated impact of a sudden discontinuation of the function on third parties, financial markets and the real economy, taking into account the size, market share in the country, external and internal interconnectedness, complexity, and cross-border activities of the institution. This assessment shall be expressed qualitatively as High (H), Medium-High (MH), Medium-Low (ML) or Low (L). H shall be selected if the discontinuation has a major impact on the national market; MH if the impact is significant; ML if the impact is material, but limited; and L if the impact is low. 0060 Substitutability Article 6(3) of Delegated Regulation (EU) 2016/778. A function is considered substitutable where it can be replaced in an acceptable manner and within a reasonable timeframe thereby avoiding systemic problems for the real economy and the financial markets. The following shall be taken into account: (a) the structure of the market for that function and the availability of substitute providers; (b) the ability of other providers in terms of capacity, the requirements for performing the function, and potential barriers to entry or expansion; (c) the incentive of other providers to take on these activities; (d) the time required by users of the service to move to the new service provider and costs of that move, the time required for other competitors to take over the functions and whether that time is sufficient to prevent significant disruption depending on the type of service. This assessment shall be expressed qualitatively as High (H), Medium-High (MH), Medium-Low (ML) or Low (L). H shall be selected if a function can easily be provided by another bank under comparable conditions within a reasonable timeframe; L if a function cannot be easily or rapidly substituted; MH and ML for intermediate cases taking into account different dimensions (e.g. market share, market concentration, time to substitution, as well as legal barriers to and operational requirements for entry or expansion) 0070 Critical Function In this column it shall be reported whether, taking into account the quantitative data and criticality indicators in this template, the economic function is considered to be critical in the market for the relevant country. Report Yes or No II.7.3 Z 07.02  Mapping of critical functions by legal entity (FUNC 2): Instructions concerning specific positions 46. This template shall be reported for the entire group. Only critical functions identified as such in {Z 07.01;070} (per Member State) shall be reported in this template. 47. The combination of values reported in columns 0010, 0020 and 0040 of this template forms a primary key which has to be unique for each row of the template. Columns Instructions 0010 Country The country for which the function is critical, as reported in Z 07.01 (FUNC 1) 0020 ID ID of the critical functions as defined in chapter 2.7.1.4 above and referred to in template Z 07.01 (FUNC 1) 0030 Entity Name Name of the Entity performing the critical function, as reported in Z 01.00 (ORG). If there are several entities performing the same critical functions in the same country, each entity shall be reported in a separate row. 0040 Code Code of the entity performing the critical function, as reported in Z 01.00  Organisational structure (ORG). 0050 Monetary amount Contribution, in monetary amount, of the Legal entity to the monetary amount as described in column 0030 of template Z 07.01 (FUNC 1) II.7.4 Z 07.03  Mapping of Core Business Lines to legal entities (FUNC 3): Instructions concerning specific positions 48. The combination of values reported in columns 0020 and 0040 of this template forms a primary key which has to be unique for each row of the template. 49. Only material entities, as identified in {Z 07.02;0060}, shall be reported in this template. Columns Instructions 0010 Core business line Core business line pursuant to Article 2(1)(36) and Article 2(2) of Directive 2014/59/EU. 0020 Business Line ID Unique ID of the business line to be provided by the institution 0030 Description Description of core business line. 0040 Entity Name Name of the Entity as reported in Z 01.00 (ORG) having or being part of the core business line. If there are several entities having or being part of the same core business line, each entity shall be reported in a separate row. 0050 Code Code of the Entity having or being part of the core business line, as reported in Z 01.00 (ORG). II.7.5 Z 07.04  Mapping of critical functions to core business lines (FUNC 4): Instructions concerning specific positions 50. The combination of values reported in columns 0010, 0020 and 0040 of this template forms a primary key which has to be unique for each row of the template. 51. Only critical functions, as identified in {Z 07.01;0070}, shall be reported in this template. Columns Instructions 0010 Country Country for which the function is critical, as reported in Z 07.01 (FUNC 1) 0020 Function ID ID of the critical functions as defined in chapter 2.7.1.2 above and referred to in template Z 07.01 (FUNC 1) 0030 Core business line Core business line pursuant to Article 2(1)(36) and Article 2(2) of Directive 2014/59/EU as reported in template Z 07.03 (FUNC 3) 0040 Business Line ID Unique ID of the business line to be provided by the institution; same ID as reported in template Z 07.03 (FUNC 3) II.8 Z 08.00  Critical services (SERV) II.8.1 General instructions 52. The information to be included in this template shall be reported once for the entire group, list critical services received by any entity in the group, and link them to the critical functions provided by the group. 53. Critical services shall mean the underlying operations, activities and services performed for one (dedicated services) or more business units or legal entities (shared services) within the group which are needed to provide one or more critical functions. Critical services may be performed by entities within the group (Internal service) or be outsourced to an external provider (External service). A service shall be considered critical where its disruption can present a serious impediment to, or completely prevent, the performance of critical functions as they are intrinsically linked to the critical functions that an institution performs for third parties. 54. Services that are performed entirely internally to a legal entity shall not be reported in this template. 55. Services that do not have a material impact on critical functions shall not be reported in this template. 56. The combination of values reported in columns 0010, 0030, 0050, 0070 and 0080 of this template forms a primary key which has to be unique for each row of the template. II.8.2 Instructions concerning specific positions Columns Instructions 0005 Identifier 0010 Service type The service type shall be one of the service types listed below. Where possible, the sub-category shall be reported (two digit identification). Where no sub-category exists or no sub-category properly describes the service provided by the institution, the main category (one digit identification) shall be reported. 1. Human resources support 1.1. staff administration, including administration of contracts and remuneration 1.2. internal communication 2. Information technology 2.1. IT and communication hardware 2.2. data storage and processing 2.3. other IT infrastructure, workstations, telecommunications, servers, data centres and related services 2.4. administration of software licenses and application software 2.5. access to external providers, in particular data and infrastructure providers 2.6. application maintenance, including software application maintenance and related data flows 2.7. report generation, internal information flows and data bases 2.8. user support 2.9. emergency and disaster recovery 3. Transaction processing, including legal transactional issues, in particular anti-money laundering. 4. Real estate and facility provision or management and associated facilities 4.1. office premises and storage 4.2. internal facilities management 4.3. security and access control 4.4. real estate portfolio management 4.5. other, please specify 5. Legal services and compliance functions: 5.1. corporate legal support 5.2. business and transactional legal services 5.3. compliance support 6. Treasury-related services 6.1. coordination, administration and management of the treasury activity 6.2. coordination, administration and management of entity refinancing, including collateral management 6.3. reporting function, in particular with respect to regulatory liquidity ratios 6.4. coordination, administration and management of medium and long-term funding programs, and refinancing of group entities 6.5. coordination, administration and management of refinancing, in particular short-term issues 7. Trading/asset management 7.1. operations processing: trade capture, design, realisation, servicing of trading products 7.2. confirmation, settlement, payment 7.3. position and counterparty management, with respect to data reporting and counterparty relationships 7.4. position management (risk and reconciliation) 8. Risk management and valuation 8.1. central or business line or risk type-related risk management 8.2. risk report generation 9. Accounting 9.1. statutory and regulatory reporting 9.2. valuation, in particular of market positions 9.3. management reporting 10. Cash handling 0020-0030 Service recipient The Entity of the group which receives the critical service reported in column 0010 from another group entity or the external provider reported in columns 0040-0050. 0020 Entity name Must be different from the name listed in column 0040. 0030 Code Unique identifier of the legal entity in column 0020 as reported in template Z 01.00 (ORG) Must be different from the identifier reported in column 0050. 0040-0050 Service provider The legal entity (internal or external) which provides the critical service reported in column 0010 to a group entity 0040 Entity name Must be different from the name listed in column 0020. 0050 Code Unique identifier of the legal entity in column 0020.Must be different from the identifier listed in column 0030. Where the service provider is a group entity, the code shall be the same as reported in n template Z 01.00 (ORG). Where the service provider is not a group entity, the code of that entity shall be:  for institutions the 20-digit, alphanumeric LEI code;  for other entities the code shall be the 20-digit, alphanumeric LEI code, or if not available a code under a uniform codification applicable in the Union, or if not available a national code. The code shall be unique and used consistently across the templates. 0060 Part of the group Yes  if the service is provided by an entity of the group (Internal) No  if the service is provided by an entity outside of the group (external) 0070-0080 Critical function The critical function the performance of which would suffer a serious impediment or be completely prevented in case of disruption of the critical service. It is one of the functions assessed as critical in template Z 07.01 (FUNC 1). 0070 Country Member State for which the function is critical, as reported in Z 07.01 (FUNC 1) 0080 ID ID of the critical functions as defined in chapter 2.7.1.4 above and referred to in template Z 07.01 (FUNC 1) 0090 Estimated time for substitutability Estimated time necessary to substitute a provider with another one to a comparable extent as regards object, quality and cost of the service received. Report one of the following values:  1 day - 1 week where the substitution time is no longer than a week;  1 week  1 month where the substitution time is longer than a week but no longer than a month;  1 - 6 months where the substitution time is longer than a month but no longer than 6 months;  6 - 12 months where the substitution time is longer than 6 months but no longer than a year;  more than 1 year where the substitution time is longer than a year. 0100 Estimated time for access to contracts Estimated time necessary to retrieve the following information on the contract regulating the service following a request by the resolution authority:  duration of the contract  parties to the contract (authoring party and supplier, contact persons) and their jurisdiction  nature of the service (i.e. short description of the nature of the transaction between the parties, including prices)  whether the same service can be offered by any other internal/external provider (and identify potential candidates)  jurisdiction of the contract  department responsible of dealing with the main operations covered by the contract  main penalties included in the contract in case of suspension or delay on the payments  trigger for early termination and timing allowed for termination  operational support following termination  relevance for which critical functions and business lines Report one of the following values:  1 day  1 day - 1 week  more than 1 week  no contract regulating the service 0110 Governing law ISO code of the country code the law of which governs the contract. 0120 Resolution-proof contract Reflects the assessment whether the contract could be continued and transferred in resolution. The assessment shall take into account, among other factors:  any clause that would entitle a counterparty to terminate the contract solely as a result of resolution, early intervention measures or cross-default scenarios in spite of substantive obligations continuing to be performed;  any clause that would entitle a counterparty to alter the terms of service or pricing solely as a result of resolution, early intervention or cross-default scenarios in spite of substantive obligations continuing to be performed;  the recognition, in the contract, of the suspension rights of resolution authorities. Report one of the following values: Yes  if the contract is assessed as resolution-proof No  if the contract is not assessed as resolution-proof Not assessed  if no assessment has been made II.9 Z 09.00  FMI Services  Providers and Users  Mapping to Critical Functions II.9.1 General remarks 57. This template identifies clearing, payments, securities settlement and custody activities, functions or services, the discontinuation of which can present a serious impediment to, or completely prevent the performance of one or more critical functions. 58. This template shall be reported once for the entire institution or group. 59. Only the Financial Market Infrastructures the disruption of which would present a serious impediment or prevent the performance of a critical function shall be identified. II.9.2 Instructions concerning specific positions Columns Instructions 0010-0020 User Group entity using payments, custody, settlement, clearing or trade repository services, as reported in Z 01.00  Organisational structure (ORG). 0010 Entity Name Name of the Entity using payments, custody, settlement, clearing or trade repository services, as reported in Z 01.00  Organisational structure (ORG). Only entities which are identified as providing critical functions in Z 07.02 shall be reported. 0020 Code Code of the Entity using payments, custody, settlement, clearing or trade repository services, as reported in Z 01.00  Organisational structure (ORG). 0030-0040 Critical Function Critical function performed by the entity, the performance of which would be impeded or prevented by the disruption of access to the payments, custody, settlement, clearing or trade repository service 0030 Country Country for which the function is critical, as reported in Z 07.01 (FUNC 1) 0040 ID ID of the critical functions as defined in chapter 2.7.1.4 above and referred to in template Z 07.01 (FUNC 1) 0050-0080 Financial Market Infrastructure (FMI) Reference: CPMI, Principles for financial market infrastructures A multilateral system among participating financial institutions, including the operator of the system, used for the purposes of recording, clearing, or settling payments, securities, derivatives, or other financial transactions. 0050 System Type Report one of the following values PS Payment System (I) CSD - (International) Central Securities Depository, including (I)CSD that provide settlement services (internally or outsourced) SSS Securities Settlement System without custody CCP-Securities Central Counterparty for Securities Clearing CCP-Derivatives Central Counterparty for Derivatives Clearing TR Trade Repository Other when the system type of the FMI does not match any of the pre-defined types mentioned above NA when critical Payments, Clearing, Settlement or Custody services are provided by an entity that is not a Financial Market Infrastructure mentioned above, for example custodian banks. 0060 Name Commercial name of the Financial Market Infrastructure When NA is reported in column 0050, this column shall be left empty 0070 FMI Code The code of the FMI. Where available, the code shall be the 20-digit, alphanumeric LEI code. Where the LEI is not available, a code under a uniform codification applicable in the Union, or if not available a national code. When NA is reported in column 0050, this column shall be left empty. 0080 Participation Mode Report one of the following values: Direct in case of Direct Membership or Direct Participation Indirect in case of Indirect Membership or Indirect Participation NA when NA is reported in column 0050. 0090 Name Commercial name of the Intermediary when Indirect or NA is reported in column 0080. When Direct is reported in column 0080, NA (for Not Applicable) shall be reported. The Intermediary may be either part of the group to which the reporting entity belongs or another credit institution not related to that group. An Intermediary can be a firm that provides clearing, payments, securities settlement and/or custody services to other firms (especially when NA is reported in column 0050); it can be a direct member of one or several FMI and provides indirect access to the services offered by such FMI (especially when Indirect is reported in column 0080). 0100 Code The code of the intermediary. Where available, the code shall be the 20-digit, alphanumeric LEI code. Where the LEI is not available, a code under a uniform codification applicable in the Union, or if not available a national code. When Direct is reported in column 0090, NA (for Not Applicable) shall be reported. 0110 Service description Description of the service if the System Type reported in column 050 is Other or NA. 0120 Governing Law ISO 3166-1 alpha-2 identification of the country whose law governs the access to the FMI. In case of Direct Membership or Direct Participation, it is the Governing Law of the contract between the Financial Market Infrastructure and the User which has to be reported. In case of Indirect Membership or Indirect Participation, it is the Governing Law of the contract between the Representative Institution and the User which has to be reported. II.10 Critical information systems II.10.1 General remarks 60. This section consists of the following templates:  Z 10.01  Critical Information systems (General information) (CIS 1), which lists all critical information systems in the group;  Z 10.02  Mapping of critical information systems (CIS 2), which maps the critical information systems to user entities in the group and critical functions. 61. A Critical Information System (CIS) shall be understood as an IT application or software which supports a critical service and the disruption of which would present a serious impediment or prevent the performance of a critical function. 62. These templates shall be reported for the entire group. II.10.2 Z 10.01  Critical Information systems (General information) (CIS 1): Instructions concerning specific positions 63. The value reported in column 0010 of this template forms a primary key which has to be unique for each row of the template. Columns Instructions 0010-0040 Critical Information System 0010 System Identification Code The system identification code is an acronym set by the institution that identifies unequivocally the critical information system. This is a row identifier and shall be unique for each row in the template. 0020 System name Commercial or internal name of the system. 0030 System Type Report one of the following values:  Custom-Built Software For Business Support Applications that have been developed according to detailed business specifications. It may have been developed internally or using external contractors, but always with the purpose of business support.  Software Purchased As-Is Applications purchased in the market, typically sold or licensed by a vendor, that were not modified in terms of specific customizations to the organisation's business. Applications that were subjected to normal configuration mechanisms are included in this category.  Software Purchased With Custom Modifications Applications purchased in the market but where the vendor (or his representative) has created a specific version for the context of that installation. This particular version is characterized by changes in the application behaviour, new features or by inclusion of non-standard plug-ins developed according to the organisation's business.  Application/External Portal External portals or applications provided by third parties, typically partners, to access the services they offered. Normally they are outside the scope of the information systems management of the organisation, and are installed, maintained and managed by the partner itself. Such applications often take the form of portals (accessible via the internet or private networks), and despite being outside the scope of the information systems management services of the organisation, they are important (or critical) to some business functions. 0040 Description Description of the main purpose of the information system in the business context. 0050-0060 Group Entity Responsible for the System 0050 Entity name Name of the legal entity responsible for the system within the group. This is the entity responsible for the overall procurement, development, integration, modification, operation, maintenance and retirement of an information system and is a key contributor in developing system design specifications to ensure the security and user operational needs are documented, tested, and implemented. 0060 Code Code of the legal entity responsible for the system within the group, as reported in Z 01.00  Organisational structure (ORG). II.10.3 Z 10-02  Mapping of information systems (CIS 2): Instructions concerning specific positions 64. The combination of values reported in columns 0010, 0030, 0040 and 0050 of this template forms a primary key which has to be unique for each row of the template. Columns Instructions 0010 System Identification Code The information system Identification code as reported in column 010 of template Z 10.01 (CIS 1). 0020-0030 Group Entity user of the System The entity that uses the system within the group (user). There might be several users, in which case several rows for the same information system shall be reported. 0020 Entity name Name of the user entity, as reported in Z 01.00 (ORG) 0030 Code Code of the user entity, as reported in Z 01.00 (ORG) 0040 Critical service The identifier of the critical service, as reported in Z 08.00 (column 0005) which the system supports. The critical service may in itself be an IT service, or another type of service which the information system supports (for example transaction processing). 0050-0060 Critical function The critical function that would be seriously hindered or completely prevented by a disruption of services supported by the information system. There might be several critical functions, in which case several rows for the same information system shall be reported. 0050 Country Country for which the function is critical, as reported in Z 07.01 (FUNC 1) 0060 ID ID of the critical functions as defined in chapter 2.7.1.4 above and referred to in template Z 07.01 (FUNC 1) (1) Commission Implementing Regulation (EU) No 680/2014 of 16 April 2014 laying down implementing technical standards with regard to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 191, 28.6.2014, p. 1). (2) Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standards (OJ L 243, 11.9.2002, p. 1). (3) Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions (OJ L 372, 31.12.1986, p. 1). (4) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1). (5) Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338). (6) Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (Text with EEA relevance) (OJ L 335, 17.12.2009, p. 1). (7) Commission Recommendation of 6 May 2003 concerning the definition of micro, small and medium-sized enterprises (notified under document number C(2003) 1422) (OJ L 124, 20.5.2003, p. 36). (8) Regulation (EU) No 1071/2013 of the European Central Bank concerning the balance sheet of the monetary financial institutions sector (OJ L 297, 7.11.2013, p. 1). (9) Directive 2014/59/EU of the European Parliament and of the Council of 15 May 2014 establishing a framework for the recovery and resolution of credit institutions and investment firms and amending Council Directive 82/891/EEC, and Directives 2001/24/EC, 2002/47/EC, 2004/25/EC, 2005/56/EC, 2007/36/EC, 2011/35/EU, 2012/30/EU and 2013/36/EU, and Regulations (EU) No 1093/2010 and (EU) No 648/2012, of the European Parliament and of the Council (OJ L 173, 12.6.2014, p. 190). (10) Directive 2014/49/EU of the European Parliament and of the Council of 16 April 2014 on deposit guarantee schemes (OJ L 173, 12.6.2014, p. 149). (11) Directive 2009/65/EC of the European Parliament and of the Council of 13 July 2009 on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investment in transferable securities (UCITS) (OJ L 302, 17.11.2009, p. 32). (12) Directive 2011/61/EU of the European Parliament and of the Council of 8 June 2011 on Alternative Investment Fund Managers and amending Directives 2003/41/EC and 2009/65/EC and Regulations (EC) No 1060/2009 and (EU) No 1095/2010 (OJ L 174, 1.7.2011, p. 1). (13) Directive 98/26/EC of the European Parliament and of the Council of 19 May 1998 on settlement finality in payment and securities settlement systems (OJ L 166, 11.6.1998, p. 45). (14) Commission Delegated Regulation (EU) 2016/1401 of 23 May 2016 supplementing Directive 2014/59/EU of the European Parliament and of the Council establishing a framework for the recovery and resolution of credit institutions and investment firms with regard to regulatory technical standards for methodologies and principles on the valuation of liabilities arising from derivatives (OJ L 228, 23.8.2016, p. 7). (15) Commission Delegated Regulation (EU) 2016/778 of 2 February 2016 supplementing Directive 2014/59/EU of the European Parliament and of the Council with regard to the circumstances and conditions under which the payment of extraordinary ex post contributions may be partially or entirely deferred, and on the criteria for the determination of the activities, services and operations with regard to critical functions, and for the determination of the business lines and associated services with regard to core business lines (OJ L 131, 20.5.2016, p. 41). (16) Directive (EU) 2015/2366 of the European Parliament and of the Council of 25 November 2015 on payment services in the internal market, amending Directives 2002/65/EC, 2009/110/EC and 2013/36/EU and Regulation (EU) No 1093/2010, and repealing Directive 2007/64/EC (OJ L 337, 23.12.2015, p. 35). (17) Regulation (EU) No 648/2012 of the European Parliament and of the Council of 4 July 2012 on OTC derivatives, central counterparties and trade repositories (OJ L 201, 27.7.2012, p. 1). (18) Directive 2014/65/EU of the European Parliament and of the Council of 15 May 2014 on markets in financial instruments and amending Directive 2002/92/EC and Directive 2011/61/EU (OJ L 173, 12.6.2014, p. 349). ANNEX III Single data point model All data items set out in Annex I shall be transformed into a single data point model which is the basis for uniform IT systems of institutions and resolution authorities. The single data point model shall meet the following criteria: (a) provide a structured representation of all data items set out in Annex I; (b) identify all the business concepts set out in Annex I; (c) provide a data dictionary identifying table labels, ordinate labels, axis labels, domain labels, dimension labels and member labels; (d) provide metrics which define the property or amount of data points; (e) provide data point definitions that are expressed as a composition of characteristics that univocally identify the financial concept; (f) contain all the relevant technical specifications necessary for developing IT reporting solutions producing uniform resolution planning data. ANNEX IV Validation rules The data items set out in Annex I shall be subject to validation rules ensuring data quality and consistency. The validation rules shall meet the following criteria: (a) define the logical relationships between relevant data points; (b) include filters and preconditions that define a set of data to which a validation rule applies; (c) check the consistency of the reported data; (d) check the accuracy of the reported data; (e) set default values which shall be applied where the relevant information has not been reported.